Exhibit 10.1

 

 

LEASE AGREEMENT BETWEEN

 

 

SFI I, LLC,

 

 

AS LANDLORD, AND

 

 

OMTOOL, LTD.,

 

 

AS TENANT

 

 

DATED JANUARY 6, 2006

 

 

SIX RIVERSIDE DRIVE

ANDOVER, MASSACHUSETTS

 

--------------------------------------------------------------------------------


 

BASIC LEASE INFORMATION

 

Lease Date:

 

January 6, 2006

 

 

 

Landlord:

 

SFI I, LLC, a Delaware limited liability company

 

 

 

Tenant:

 

OMTOOL, LTD., a Delaware corporation

 

 

 

Premises:

 

That certain space containing approximately forty-four thousand forty-eight
(44,048) rentable square feet and comprising a portion of the first (1st) floor
and the entire second (2nd) floor of the office building commonly known as 6
Riverside Drive, Andover, Massachusetts (the “Building”).  The Premises are
outlined on the plan attached to the Lease as Exhibit A (the “Premises”).  The
land on which the Building is located (the “Land”) is described on Exhibit B. 
The term “Project” shall collectively refer to the Building, the Land and the
driveways, parking facilities, and similar improvements and easements associated
with the foregoing or the operation thereof.

 

 

 

Term:

 

Approximately one hundred twenty (120) months, commencing on the Commencement
Date and ending at 5:00 p.m. local time on the last day of the one hundred
twentieth (120th) full calendar month following the Commencement Date, subject
to adjustment and earlier termination as provided in the Lease.

 

 

 

Commencement Date:

 

The earlier of (a) the date on which Tenant occupies any portion of the Premises
and begins conducting business therein, or (b) May 21, 2006.

 

 

 

Basic Rent

 

Basic Rent shall be the following amounts for the following periods of time:

 

Lease Month

 

Annualized per RSF

 

Monthly Basic Rent

 

1-6

 

 

$

8.60

 

$

31,567.73

 

 

 

 

(Abated, subject to Section 26(a)

 

(Abated, subject to Section 26(a)

 

7 - 36

 

 

$

8.60

 

$

31,567.73

 

37-60

 

 

$

9.10

 

$

33,403.07

 

61-84

 

 

$

10.10

 

$

37,073.73

 

85-120

 

 

$

11.10

 

$

40,744.40

 

 

 

 

As used herein, the term “Lease Month” shall mean each calendar month during the
Term (and if the Commencement Date does not occur on the first day of a calendar
month, the period from the Commencement Date to the first day of the next
calendar month shall be included in the first Lease Month for purposes of
determining the duration of the Term and the monthly Basic Rent rate applicable
for such partial month).

 

 

 

Security Deposit:

 

$31,567.73

 

 

 

 

 

 

 

Rent:

 

Basic Rent, Tenant’s Proportionate Share of Taxes, Additional Rent, and all
other sums that Tenant may owe to Landlord or otherwise be required to pay under
the Lease.

 

 

 

 

 

Permitted Use:

 

General office use.

 

 

 

 

 

Tenant’s Proportionate Share:

 

57.17%, which is the percentage obtained by dividing (a) the number of  rentable
square feet in the Premises as stated above by (b) the 77,048 rentable square
feet in the Project.  Landlord and Tenant stipulate that the number of rentable
square feet in the Premises and in the Project set forth above is conclusive and
shall be binding upon them.

 

i

--------------------------------------------------------------------------------


 

Expense Stop:

 

Not applicable.

 

 

 

Base Tax Year:

 

Not applicable.

 

 

 

Initial Liability Insurance Amount:

 

$3,000,000.00

 

 

 

 

 

 

 

Tenant’s Address:

 

Prior to Commencement Date:
8A Industrial Way
Salem, NH 03079

Attention: Daniel A. Coccoluto
Telephone: 603-898-8900
Telecopy: 603-890-1986

 

Following Commencement Date:

AT THE PREMISES 

Attention: Daniel A. Coccoluto
Telephone:
Telecopy:

 

 

 

 

 

Landlord’s Address:

 

For All Notices:

SFI I, LLC
c/o iStar Financial Inc.
3480 Preston Ridge Road, Ste 575
Alpharetta, GA 30005
Attention: Kristen L. Vance
Telephone: 678-339-2004
Telecopy: 678-249-1204

 

With a copy to:

Alston & Bird LLP
One Atlantic Center
1201 West Peachtree Street
Atlanta, Georgia  30309
Attention:  Christina Braisted Rogers
Telephone:  404-881-7654
Telecopy:  404-881-7777

 

 

 

 

 

Send Rental Payments to:

 

SFI I, LLC
Bank of America – SFI I, LLC
P.O. Box 402760
Atlanta, GA
30384-2760

 

 

 

ii

--------------------------------------------------------------------------------


 

The foregoing Basic Lease Information is incorporated into and made a part of
the Lease identified above.  If any conflict exists between any Basic Lease
Information and the Lease, then the Lease shall control.

 

LANDLORD:

SFI I, LLC, a Delaware limited liability company

 

 

 

By:  iSTAR FINANCIAL, INC., a Maryland corporation

 

 

 

 

 

By:

/s/ Kristen Vance

 

 

 

Name:

Kristen Vance

 

 

 

Title:

Vice President

 

 

 

 

 

TENANT:

OMTOOL, LTD., a Delaware corporation

 

 

 

 

 

By:

/s/ Daniel A. Coccoluto

 

 

 

Name:

Daniel A. Coccoluto

 

 

 

Title:

Chief Financial Officer

 

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page No.

 

 

 

1.

Definitions and Basic Provisions

1

2.

Lease Grant

1

3.

Tender of Possession

1

4.

Rent

1

(a)

Payment

1

(b)

Operating Costs; Taxes

2

5.

Delinquent Payment; Handling Charges

3

6.

Security Deposit

4

7.

Landlord’s Obligations

4

(a)

Services

4

(b)

Excess Utility Use

4

(c)

Restoration of Services; Abatement

5

8.

Improvements; Alterations; Repairs; Maintenance

5

(a)

Improvements; Alterations

5

(b)

Repairs; Maintenance

5

(c)

Performance of Work

5

(d)

Mechanic’s Liens

6

9.

Use

6

10.

Assignment and Subletting

7

(a)

Transfers

7

(b)

Consent Standards

7

(c)

Request for Consent

7

(d)

Conditions to Consent

7

(e)

Attornment by Subtenants

8

(f)

Cancellation

8

(g)

Additional Compensation

8

(h)

Permitted Transfers

8

11.

Insurance; Waivers; Subrogation; Indemnity

9

(a)

Tenant’s Insurance

9

(b)

Landlord’s Insurance

9

(c)

No Subrogation

10

(d)

Indemnity

10

12.

Subordination; Attornment; Notice to Landlord’s Mortgagee

10

(a)

Subordination

10

(b)

Attornment

11

(c)

Notice to Landlord’s Mortgagee

11

(d)

Landlord’s Mortgagee’s Protection Provisions

11

13.

Rules and Regulations

11

14.

Condemnation

11

(a)

Total Taking

11

(b)

Partial Taking - Tenant’s Rights

11

(c)

Partial Taking - Landlord’s Rights

12

(d)

Award

12

15.

Fire or Other Casualty

12

(a)

Repair Estimate

12

(b)

Tenant’s Rights

12

(c)

Landlord’s Rights

12

(d)

Repair Obligation

12

(e)

Abatement of Rent

12

16.

Personal Property Taxes

13

17.

Events of Default

13

(a)

Payment Default

13

 

iv

--------------------------------------------------------------------------------


 

(b)

Abandonment

13

(c)

Estoppel

13

(d)

Insurance

13

(e)

Mechanic’s Liens

13

(f)

Other Defaults

13

(g)

Insolvency

13

18.

Remedies

14

(a)

Termination of Lease

14

(b)

Termination of Possession

14

(c)

Perform Acts on Behalf of Tenant

14

(d)

Alteration of Locks

14

19.

Payment by Tenant; Non-Waiver; Cumulative Remedies

14

(a)

Payment by Tenant

14

(b)

No Waiver

15

(c)

Cumulative Remedies

15

20.

Intentionally Omitted

15

21.

Surrender of Premises

15

22.

Holding Over

15

23.

Certain Rights Reserved by Landlord

16

(a)

Building Operations

16

(b)

Security

16

(c)

Prospective Purchasers and Lenders

16

(d)

Prospective Tenants

16

24.

Intentionally Omitted

16

25.

Miscellaneous

16

(a)

Landlord Transfer

16

(b)

Landlord’s Liability

16

(c)

Force Majeure

16

(d)

Brokerage

16

(e)

Estoppel Certificates

17

(f)

Notices

17

(g)

Separability

17

(h)

Amendments; Binding Effect

17

(i)

Quiet Enjoyment

17

(j)

No Merger

17

(k)

No Offer

17

(l)

Entire Agreement

17

(m)

Waiver of Jury Trial

18

(n)

Governing Law

18

(o)

Recording

18

(p)

Joint and Several Liability

18

(q)

Financial Reports

18

(r)

Landlord’s Fees

18

(s)

Telecommunications

18

(t)

Confidentiality

19

(u)

Authority

19

(v)

Hazardous Materials

19

(w)

List of Exhibits

19

26.

Other Provisions

19

(a)

Rent Abatement

19

(b)

Right of First Offer

20

(c)

Back- Up Generator

20

(d)

Tenant’s Access

21

(e)

Americans with Disabilities Act

21

(f)

Landlord Default

21

 

v

--------------------------------------------------------------------------------


 

LIST OF DEFINED TERMS

 

 

Page No.

 

 

Additional Rent

2

Affiliate

1

Approval Criteria

2

Architect

1

Base Tax Year

ii

Basic Lease Information

1

Basic Rent

i

Building’s Structure

1

Building’s Systems

1

Casualty

12

Commencement Date

i

Completed Application for Payment

3

Construction Allowance

3

Damage Notice

12

Default Rate

3

Disabilities Acts

6, 21

Effective Termination Date

1

Estimated Delivery Date

1

Event of Default

13

Expense Stop

ii

GAAP

9

Hazardous Materials

19

HVAC

4

Initial Appraiser

1

Initial Liability Insurance Amount

ii

Land

i

Landlord

1

Landlord’s Mortgagee

10

Law

1

Laws

1

Lease

1

Lease Month

i

Loss

10

Manager

1

Mortgage

10

Operating Costs

2

Operating Costs and Tax Statement

3

Permitted Transfer

8

Permitted Transferee

8

Permitted Use

i

Premises

i

Primary Lease

10

Project

i

Rent

i

Repair Period

12

Security Deposit

i

Space Plans

1

Space Plans Delivery Deadline

1

Substantial Completion

3

Substantially Completed

3

Taking

11

Tangible Net Worth

9

 

vi

--------------------------------------------------------------------------------


 

Taxes

3

Telecommunications Services

18

Tenant

1

Tenant Party

1

Tenant’s Off-Premises Equipment

1

Tenant’s Proportionate Share

i

Term

i

Total Construction Costs

3

Transfer

7

Work

2

Working Drawings

2

Working Drawings Delivery Deadline

1

 

vii

--------------------------------------------------------------------------------


 

LEASE

 

This Lease Agreement (this “Lease”) is entered into as of January 6, 2006,
between SFI I, LLC, a Delaware limited liability company (“Landlord”), and
OMTOOL, LTD., a Delaware corporation (“Tenant”).

 

1.                                      Definitions and Basic Provisions.  The
definitions and basic provisions set forth in the Basic Lease Information (the
“Basic Lease Information”) executed by Landlord and Tenant contemporaneously
herewith are incorporated herein by reference for all purposes.  Additionally,
the following terms shall have the following meanings when used in this Lease:
“Affiliate” means any person or entity which, directly or indirectly, through
one or more intermediaries, controls, is controlled by, or is under common
control with the party in question; “Building’s Structure” means the Building’s
exterior walls, roof, elevator shafts, footings, foundations, structural
portions of load-bearing walls, structural floors and subfloors, and structural
columns and beams; “Building’s Systems” means the Building’s HVAC, life-safety,
plumbing, electrical, and mechanical systems; “including” means including,
without limitation; “Laws” means all federal, state, and local laws, ordinances,
rules and regulations, all court orders, governmental directives, and
governmental orders and all interpretations of the foregoing, and all
restrictive covenants affecting the Project, and “Law” shall mean any of the
foregoing; “Tenant’s Off-Premises Equipment” means any of Tenant’s equipment or
other property that may be located on or about the Project (other than inside
the Premises); and “Tenant Party” means any of the following persons:  Tenant;
any assignees claiming by, through, or under Tenant; any subtenants claiming by,
through, or under Tenant; and any of their respective agents, contractors,
employees, and invitees.

 

2.                                      Lease Grant.  Subject to the terms of
this Lease, Landlord leases to Tenant, and Tenant leases from Landlord, the
Premises.

 

3.                                      Tender of Possession.  Landlord and
Tenant presently anticipate that possession of the Premises will be tendered to
Tenant in the condition required by this Lease on or about January 3, 2006 (the
“Estimated Delivery Date”), free and clear of any occupancy rights of third
parties.  If Landlord is unable to tender possession of the Premises in such
condition to Tenant by the Estimated Delivery Date, then, provided Landlord uses
diligent good faith efforts to tender possession of the Premises in such
condition as soon thereafter as is practicable, (a) the validity of this Lease
shall not be affected or impaired thereby, (b) Landlord shall not be in default
hereunder or be liable for damages therefor, and (c) Tenant shall accept
possession of the Premises when Landlord tenders possession thereof to Tenant.
By occupying the Premises, Tenant shall be deemed to have accepted the Premises
in their condition as of the date of such occupancy, subject to the performance
of punch-list items that remain to be performed by Landlord, if any.  Within ten
days after request by Landlord, Tenant shall execute and deliver to Landlord a
letter substantially in the form of Exhibit E hereto confirming (1) the
Commencement Date and the expiration date of the initial Term, (2) that Tenant
has accepted the Premises, and (3) that Landlord has performed all of its
obligations with respect to the Premises (except for punch-list items specified
in such letter); however, the failure of the parties to execute such letter
shall not defer the Commencement Date or otherwise invalidate this Lease.  This
Lease shall create the relationship of landlord and tenant between Landlord and
Tenant; no estate shall pass out of Landlord, and Tenant has only a usufruct
which is not subject to levy or sale.  Landlord discloses to Tenant, and Tenant
acknowledges, that Landlord is the owner of record of the Building and of the
Premises and that iStar Real Estate Services (the “Manager”) is authorized to
manage the Building and the Premises on behalf of Landlord.  The address of
Landlord and the address of the Manager is set forth in the Basic Lease
Information.  Occupancy of the Premises by Tenant prior to the Commencement Date
shall be subject to all of the provisions of this Lease excepting only those
requiring the payment of Basic Rent, Additional Rent and Taxes (each as defined
herein).  In the event the Premises have been vacated by the prior tenant prior
to the Estimated Delivery Date, if and to the extent permitted by applicable
laws, rules and ordinances, Tenant shall have the right to enter the Premises
prior to the Estimated Delivery Date in order to perform the Work pursuant to
the Work Letter attached hereto as Exhibit D and otherwise prepare the Premises
for occupancy. 

 

4.                                      Rent.

 

(a)                                  Payment.  Tenant shall timely pay to
Landlord Rent, without notice, demand, deduction or set off (except as otherwise
expressly provided herein), by good and sufficient check drawn on a national
banking association at Landlord’s address provided for in this Lease or as
otherwise specified by Landlord and shall be

 

--------------------------------------------------------------------------------


 

accompanied by all applicable state and local sales or use taxes.  The
obligations of Tenant to pay Basic Rent and other sums to Landlord and the
obligations of Landlord under this Lease are independent obligations.  Basic
Rent, adjusted as herein provided, shall be payable monthly in advance.  Basic
Rent shall be payable on the first day of each month beginning on the first day
of the seventh full calendar month of the Term.  The monthly Basic Rent for any
partial month at the beginning of the Term shall equal the product of 1/365 of
the annual Basic Rent in effect during the partial month and the number of days
in the partial month and shall be due on the Commencement Date.  Payments of
Basic Rent for any fractional calendar month at the end of the Term shall be
similarly prorated.  Tenant shall pay Additional Rent at the same time and in
the same manner as Basic Rent.

 

(b)                                 Operating Costs; Taxes.

 

(1)                                  Tenant shall pay to Landlord as additional
rent (“Additional Rent”) Tenant’s Proportionate Share of the annual Operating
Costs (defined below).  Landlord may make a good faith estimate of the
Additional Rent to be due by Tenant for any calendar year or part thereof during
the Term.  During each calendar year or partial calendar year of the Term,
Tenant shall pay to Landlord, in advance concurrently with each monthly
installment of Basic Rent, an amount equal to the estimated Additional Rent for
such calendar year or part thereof divided by the number of months therein. 
From time to time, Landlord may estimate and re-estimate the Additional Rent to
be due by Tenant and deliver a copy of the estimate or re-estimate to Tenant. 
Thereafter, the monthly installments of Additional Rent payable by Tenant shall
be appropriately adjusted in accordance with the estimations so that, by the end
of the calendar year in question, Tenant shall have paid all of the Additional
Rent as estimated by Landlord.  Any amounts paid based on such an estimate shall
be subject to adjustment as herein provided when actual Operating Costs are
available for each calendar year.

 

(2)                                  The term “Operating Costs” shall mean all
expenses and disbursements (subject to the limitations set forth below) that
Landlord incurs in connection with the ownership, operation, and maintenance of
the Project, determined in accordance with sound accounting principles
consistently applied, including the following costs: (A) wages and salaries of
all on-site employees at or below the grade of senior building manager engaged
in the operation, maintenance or security of the Project (together with
Landlord’s reasonable allocation of expenses of off-site employees at or below
the grade of senior building manager who perform a portion of their services in
connection with the operation, maintenance or security of the Project),
including taxes, insurance and benefits relating thereto; (B) all supplies and
materials used in the operation, maintenance, repair, replacement, and security
of the Project; (C) costs for improvements made to the Project which, although
capital in nature, are expected to reduce the normal operating costs (including
all utility costs) of the Project, as amortized using a commercially reasonable
interest rate over the time period reasonably estimated by Landlord to recover
the costs thereof taking into consideration the anticipated cost savings, as
determined by Landlord using its good faith, commercially reasonable judgment,
as well as capital improvements made in order to comply with any Law hereafter
promulgated by any governmental authority or any interpretation hereafter
rendered with respect to any existing Law, as amortized using a commercially
reasonable interest rate over the useful economic life of such improvements as
determined by Landlord in its reasonable discretion; (D) cost of all utilities,
except the cost of utilities reimbursable to Landlord by the Project’s tenants
other than pursuant to a provision similar to this Section 4(b); (E) insurance
expenses; (F) repairs, replacements, and general maintenance of the Project;
(G) fair market rental and other costs with respect to the management office for
the Project; and (H) service, maintenance and management contracts with
independent contractors for the operation, maintenance, management, repair,
replacement, or security of the Project (including alarm service, window
cleaning, and elevator maintenance).

 

Operating Costs shall not include costs for (i) capital improvements made to the
Project, other than capital improvements described in Section 4(b)(2)(C) and
except for items which are generally considered maintenance and repair items,
such as painting of common areas, replacement of carpet in elevator lobbies, and
the like; (ii) repair, replacements and general maintenance paid by proceeds of
insurance or by Tenant or other third parties; (iii) interest, amortization or
other payments on loans to Landlord; (iv) depreciation; (v) leasing commissions;
(vi) legal expenses for services, other than those that benefit the Project
tenants generally (e.g., tax disputes); (vii) renovating or otherwise improving
space for occupants of the Project or vacant space in the Project; (viii) Taxes;
(ix) federal income taxes imposed on or measured by the income

 

2

--------------------------------------------------------------------------------


 

of Landlord from the operation of the Project; (x) management fees (whether or
not paid to subsidiaries or affiliates of Landlord) to the extent in excess of
competitive rates; (xi) costs attributable to obtaining or retaining tenants,
including, advertising expenses, improvement costs, brokerage commissions,
engineering fees, architectural fees and attorneys’ fees; (xii) reserves for
anticipated future expenses; (xiii) the cost of any work or service performed
for any tenant (including Tenant) at such tenant’s cost; (xiv) any expenses for
repairs or maintenance which are covered by warranties and service contracts, to
the extent such maintenance and repairs are made at no cost to Landlord; (xv)
advertising, marketing or promotional expenditures; (xvi) costs or expenses
which Tenant proves are the result of the gross negligence or willful misconduct
of Landlord, its agents or employees; (xvii) costs, fines and penalties incurred
to the extent due to violations by Landlord or other tenants of the Building of
applicable governmental laws, rules or regulations in force and effect as of the
date of this Lease; (xviii) costs of title insurance, automobile insurance, or
key man insurance;  and (xix) wages, salaries and fringe benefits of executive
personnel, officers, executives and employees of Landlord above the level of
Building manager (regardless of the title of such individual).  Increases in
controllable Operating Expenses charged to Tenant hereunder shall be capped at
five percent (5%) annually.

 

(3)                                  Tenant shall also pay Tenant’s
Proportionate Share of Taxes for each year and partial year falling within the
Term.  Tenant shall pay Tenant’s Proportionate Share of Taxes in the same manner
as provided above for Tenant’s Proportionate Share of Operating Costs.  “Taxes”
shall mean taxes, assessments, and governmental charges or fees whether federal,
state, county or municipal, and whether they be by taxing districts or
authorities presently taxing or by others, subsequently created or otherwise,
and any other taxes and assessments (including non-governmental assessments for
common charges under a restrictive covenant or other private agreement that are
not treated as part of Operating Costs) now or hereafter attributable to the
Project (or its operation), excluding, however, penalties and interest thereon
and federal and state taxes on income (if the present method of taxation changes
so that in lieu of or in addition to the whole or any part of any Taxes, there
is levied on Landlord a capital tax directly on the rents received therefrom or
a franchise tax, assessment, or charge based, in whole or in part, upon such
rents for the Project, then all such taxes, assessments, or charges, or the part
thereof so based, shall be deemed to be included within the term “Taxes” for
purposes hereof).  Taxes shall include the costs of consultants retained in an
effort to lower taxes and all costs incurred in disputing any taxes or in
seeking to lower the tax valuation of the Project.  For property tax purposes,
Tenant waives all rights to protest or appeal the appraised value of the
Premises, as well as the Project, and all rights to receive notices of
reappraisement.

 

(4)                                  Intentionally Deleted.

 

(5)                                  By May 1 of each calendar year, or as soon
thereafter as practicable, Landlord shall furnish to Tenant a statement of
Operating Costs for the previous year, and of the Taxes for the previous year
(the “Operating Costs and Tax Statement”).  If Tenant’s estimated payments of
Operating Costs or Taxes under this Section 4(b) for the year covered by the
Operating Costs and Tax Statement exceed Tenant’s share of such items as
indicated in the Operating Costs and Tax Statement, then Landlord shall promptly
credit or reimburse Tenant for such excess; likewise, if Tenant’s estimated
payments of Operating Costs or Taxes under this Section 4(b) for such year are
less than Tenant’s share of such items as indicated in the Operating Costs and
Tax Statement, then Tenant shall, within not more than fifteen (15) business
days, pay Landlord such deficiency.

 

(6)                                  Notwithstanding the foregoing, Tenant shall
be responsible for reimbursing Landlord for one hundred percent (100%) of the
cost of any services provided by Landlord that benefit the Leased Premises
exclusively.

 

5.                                      Delinquent Payment; Handling Charges. 
All past due payments required of Tenant hereunder shall bear interest from the
date due until paid at the lesser of eighteen percent per annum or the maximum
lawful rate of interest (such lesser amount is referred to herein as the
“Default Rate”); additionally, Landlord, in addition to all other rights and
remedies available to it, may charge Tenant a fee equal to the greater of
(a) $50.00 or (b) five percent of the delinquent payment to reimburse Landlord
for its cost and inconvenience incurred as a consequence of Tenant’s
delinquency.  In no event, however, shall the charges permitted under this
Section 5 or elsewhere in this Lease, to the extent they are considered to be
interest under applicable Law, exceed the maximum lawful rate of

 

3

--------------------------------------------------------------------------------


 

interest.  Notwithstanding the foregoing, the late fee referenced above shall
not be charged with respect to the first occurrence (but not any subsequent
occurrence) during any 12-month period that Tenant fails to make payment when
due, until five days after Landlord delivers written notice of such delinquency
to Tenant.

 

6.                                      Security Deposit.  Contemporaneously
with the execution of this Lease, Tenant shall pay to Landlord the Security
Deposit, which shall be held by Landlord to secure Tenant’s performance of its
obligations under this Lease.  The Security Deposit is not an advance payment of
Rent or a measure or limit of Landlord’s damages upon an Event of Default (as
defined herein).  Landlord may, from time to time following an Event of Default
and without prejudice to any other remedy, use all or a part of the Security
Deposit to perform any obligation Tenant fails to perform hereunder.  Following
any such application of the Security Deposit, Tenant shall pay to Landlord on
demand the amount so applied in order to restore the Security Deposit to its
original amount.  Provided that Tenant has performed all of its obligations
hereunder, Landlord shall, within 30 days after the expiration of the Term and
Tenant’s surrender of the Premises in compliance with the provisions of this
Lease, return to Tenant the portion of the Security Deposit which was not
applied to satisfy Tenant’s obligations.  The Security Deposit may be commingled
with other funds, and no interest shall be paid thereon.  If Landlord transfers
its interest in the Premises, then Landlord shall assign the Security Deposit to
the transferee and, upon assumption by such transferee of Landlord’s obligations
under the Lease, Landlord thereafter shall have no further liability for the
return of the Security Deposit.

 

7.                                      Landlord’s Obligations.

 

(a)                                  Services.  Landlord shall use all
reasonable efforts to furnish to Tenant (1) water at those points of supply
provided for general use of tenants of the Building; (2) heated and refrigerated
air conditioning (“HVAC”) as appropriate, at such temperatures and in such
amounts as are standard for comparable buildings in the vicinity of the
Building; (3) janitorial service to the Premises on weekdays, other than
holidays, for Building-standard installations and such window washing as may
from time to time be reasonably required; (4) elevators for ingress and egress
to the floor on which the Premises are located, in common with other tenants,
provided that Landlord may reasonably limit the number of operating elevators
during non-business hours and holidays; and (5) electrical current during normal
business hours for equipment that does not require more than 110 volts and whose
electrical energy consumption does not exceed normal office usage.  Landlord
shall, at Landlord’s expense and as part of the Work to be performed pursuant to
the Work Letter attached hereto as Exhibit D, submeter the electricity usage of
the Premises and after such submetering, invoice Tenant directly for its
electrical usage.  Tenant shall pay the costs of any electricity usage at the
Premises within 30 days after Landlord has delivered to Tenant an invoice
therefor.  Landlord shall maintain the common areas of the Building in
reasonably good order and condition, except for damage caused by a Tenant
Party.    

 

(b)                                 Excess Utility Use.  Landlord shall not be
required to furnish electrical current  for equipment that requires more than
110 volts or other equipment whose electrical energy consumption exceeds normal
office usage.  If Tenant’s requirements for or consumption of electricity exceed
the electricity to be provided by Landlord as described in Section7(a), Landlord
shall, at Tenant’s expense, make reasonable efforts to supply such service
through the then-existing feeders and risers serving the Building and the
Premises, and Tenant shall pay to Landlord the cost of such service within 30
days after Landlord has delivered to Tenant an invoice therefor.  Landlord may
determine the amount of such additional consumption and potential consumption by
any verifiable method, including installation of a separate meter in the
Premises installed, maintained, and read by Landlord, at Tenant’s expense. 
Tenant shall not install any electrical equipment requiring special wiring or
requiring voltage in excess of 110 volts unless approved in advance by Landlord,
which approval shall not be unreasonably withheld.  Tenant shall not install any
electrical equipment requiring voltage in excess of Building capacity unless
approved in advance by Landlord, which approval may be withheld in Landlord’s
sole discretion.  The use of electricity in the Premises shall not exceed the
capacity of existing feeders and risers to or wiring in the Premises.  Any
risers or wiring required to meet Tenant’s excess electrical requirements shall,
upon Tenant’s written request, be installed by Landlord, at Tenant’s cost, if,
in Landlord’s judgment, the same are necessary and shall not cause permanent
damage to the Building or the Premises, cause or create a dangerous or hazardous
condition, entail excessive or unreasonable alterations, repairs, or expenses,
or interfere with or disturb other tenants of the Building.  If Tenant uses
machines or equipment in the Premises which affect the temperature otherwise
maintained by the air conditioning system or otherwise overload any utility,
Landlord may install supplemental air conditioning units or other supplemental

 

4

--------------------------------------------------------------------------------


 

equipment in the Premises, and the cost thereof, including the cost of
installation, operation, use, and maintenance, shall be paid by Tenant to
Landlord within 30 days after Landlord has delivered to Tenant an invoice
therefor.

 

(c)                                  Restoration of Services; Abatement. 
Landlord shall use reasonable efforts to restore any service required of it that
becomes unavailable; however, such unavailability shall not render Landlord
liable for any damages caused thereby, be a constructive eviction of Tenant,
constitute a breach of any implied warranty, or, except as provided in the next
sentence, entitle Tenant to any abatement of Tenant’s obligations hereunder. 
If, however, Tenant is prevented from using the Premises because of the
unavailability of any such service for a period of 20 consecutive business days
following Landlord’s receipt from Tenant of a written notice regarding such
unavailability and such unavailability was not caused by a Tenant Party or a
governmental directive, then Tenant shall, as its exclusive remedy be entitled
to a reasonable abatement of Rent for each consecutive day (after such 20-day
period) that Tenant is so prevented from using the Premises.

 

8.                                      Improvements; Alterations; Repairs;
Maintenance.

 

(a)                                  Improvements; Alterations.  Improvements to
the Premises shall be installed at Tenant’s expense only in accordance with
plans and specifications which have been previously submitted to and approved in
writing by Landlord, which approval shall be governed by the provisions set
forth in this Section 8(a).  No alterations or physical additions in or to the
Premises may be made without Landlord’s prior written consent, which shall not
be unreasonably withheld or delayed; however, Landlord may withhold its consent
to any alteration or addition that would adversely affect (in the reasonable
discretion of Landlord) the (1) Building’s Structure or the Building’s Systems
(including the Building’s restrooms or mechanical rooms), (2) exterior
appearance of the Building, (3) appearance of the Building’s common areas or
elevator lobby areas, or (4) provision of services to other occupants of the
Building.  Tenant shall not paint or install lighting or decorations, signs,
window or door lettering, or advertising media of any type visible from the
exterior of the Premises without the prior written consent of Landlord, which
consent may be withheld in Landlord’s sole and absolute discretion.  All
alterations, additions, and improvements shall be constructed, maintained, and
used by Tenant, at its risk and expense, in accordance with all Laws; Landlord’s
consent to or approval of any alterations, additions or improvements (or the
plans therefor) shall not constitute a representation or warranty by Landlord,
nor Landlord’s acceptance, that the same comply with sound architectural and/or
engineering practices or with all applicable Laws, and Tenant shall be solely
responsible for ensuring all such compliance.

 

(b)                                 Repairs; Maintenance.  Tenant shall maintain
the Premises in a clean, safe, and operable condition, and shall not permit or
allow to remain any waste or damage to any portion of the Premises. 
Additionally, Tenant, at its sole expense, shall repair, replace and maintain in
good condition and in accordance with all Laws and the equipment manufacturer’s
suggested service programs, all portions of the Premises, Tenant’s Off-Premises
Equipment and all areas, improvements and systems exclusively serving the
Premises, subject, however to reasonable wear and tear and damage by casualty
and eminent domain.  Tenant shall repair or replace, subject to Landlord’s
direction and supervision, any damage to the Building caused by a Tenant Party. 
If Tenant fails to make such repairs or replacements within 30 days after the
occurrence of such damage, then Landlord may make the same at Tenant’s cost.  If
any such damage occurs outside of the Premises, then Landlord may elect to
repair such damage at Tenant’s expense, rather than having Tenant repair such
damage.  The cost of all maintenance, repair or replacement work performed by
Landlord under this Section 8 shall be paid by Tenant to Landlord within 30 days
after Landlord has invoiced Tenant therefor.  To the extent that Tenant or its
agents or employees discover any water leakage, water damage, or mold in or
about the Premises or Building, Tenant shall promptly notify Landlord thereof in
writing.

 

(c)                                  Performance of Work.  All work described in
this Section 8 shall be performed only by Landlord or by contractors and
subcontractors approved in writing by Landlord.  Tenant shall cause all
contractors and subcontractors to procure and maintain insurance coverage naming
Landlord, Landlord’s property management company and Landlord’s asset management
company as additional insureds against such risks, in such amounts, and with
such companies as Landlord may reasonably require.  Tenant shall provide
Landlord with the identities, mailing addresses and telephone numbers of all
persons performing work or supplying materials prior to beginning such
construction and Landlord may post on and about the Premises notices of
non-responsibility pursuant to applicable Laws.  All such work shall be
performed in accordance with all Laws and in a good and workmanlike manner so as
not to damage the Building (including the Premises, the Building’s Structure and
the Building’s

 

5

--------------------------------------------------------------------------------


 

Systems).  All such work which may affect the Building’s Structure or the
Building’s Systems must be approved by the Building’s engineer of record, at
Tenant’s expense and, at Landlord’s election, must be performed by Landlord’s
usual contractor for such work.  All work affecting the roof of the Building
must be performed by Landlord’s roofing contractor and no such work will be
permitted if it would void or reduce the warranty on the roof.

 

(d)                                 Mechanic’s Liens.  All work performed,
materials furnished, or obligations incurred by or at the request of a Tenant
Party shall be deemed authorized and ordered by Tenant only, and Tenant shall
not permit any mechanic’s liens to be filed against the Premises or the Project
in connection therewith.  Upon completion of any such work, Tenant shall deliver
to Landlord final lien waivers from all contractors, subcontractors and
materialmen who performed such work.  If such a lien is filed, then Tenant
shall, within ten days after Landlord has delivered notice of the filing thereof
to Tenant (or such earlier time period as may be necessary to prevent the
forfeiture of the Premises, Project or any interest of Landlord therein or the
imposition of a civil or criminal fine with respect thereto), either (1) pay the
amount of the lien and cause the lien to be released of record, or
(2) diligently contest such lien and deliver to Landlord a bond or other
security reasonably satisfactory to Landlord.  If Tenant fails to timely take
either such action, then Landlord may pay the lien claim, and any amounts so
paid, including expenses and interest, shall be paid by Tenant to Landlord
within ten days after Landlord has invoiced Tenant therefor.  Landlord and
Tenant acknowledge and agree that their relationship is and shall be solely that
of “landlord-tenant” (thereby excluding a relationship of “owner-contractor,”
“owner-agent” or other similar relationships).  Accordingly, all materialmen,
contractors, artisans, mechanics, laborers and any other persons now or
hereafter contracting with Tenant, any contractor or subcontractor of Tenant or
any other Tenant Party for the furnishing of any labor, services, materials,
supplies or equipment with respect to any portion of the Premises, at any time
from the date hereof until the end of the Term, are hereby charged with notice
that they look exclusively to Tenant to obtain payment for same.  Nothing herein
shall be deemed a consent by Landlord to any liens being placed upon the
Premises, Project or Landlord’s interest therein due to any work performed by or
for Tenant or deemed to give any contractor or subcontractor or materialman any
right or interest in any funds held by Landlord to reimburse Tenant for any
portion of the cost of such work.  Tenant shall defend, indemnify and hold
harmless Landlord and its agents and representatives from and against all
claims, demands, causes of action, suits, judgments, damages and expenses
(including attorneys’ fees) in any way arising from or relating to the failure
by any Tenant Party to pay for any work performed, materials furnished, or
obligations incurred by or at the request of a Tenant Party.  This indemnity
provision shall survive termination or expiration of this Lease.

 

(e)                                  Landlord’s Maintenance Obligations.  Except
as provided in Sections 8(b) and 8(c) above, Landlord shall maintain and repair
the Building’s Structure and Building’s Systems, the parking areas, and other
common areas of the Building, including driveways, alleys, landscape and grounds
surrounding the Building (including snow removal) in a neat and clean,
first-class condition consistent with other similar class buildings in the
market area in which the Building is located throughout the Term.  All costs in
performing the work described in the foregoing sentence shall be included in
Operating Costs as set forth in Section 4(b).  Notwithstanding anything to the
contrary contained herein, Landlord shall, in its sole and absolute discretion,
determine the appropriate remedial action required of it to satisfy its
maintenance obligations hereunder (e.g., Landlord shall, in its sole discretion,
determine whether, and to the extent, repairs or replacements are the
appropriate remedial action). Except as provided in Section 15 and Section 7(c),
there shall be no abatement of Rent, nor shall there be any liability of
Landlord, by reason of any injury or inconvenience to, or interference with,
Tenant’s business or operations arising from the making of, or failure to make,
any maintenance or repairs in or to any portion of the Building.

 

9.                                      Use.  Tenant shall continuously occupy
and use the Premises only for the Permitted Use and shall comply with all Laws
relating to the use, condition, access to, and occupancy of the Premises and
will not commit waste, overload the Building’s Structure or the Building’s
Systems or subject the Premises to use that would damage the Premises.  The
population density within the Premises as a whole shall at no time exceed one
person for each 200 rentable square feet in the Premises.  Tenant shall not
conduct second or third shift operations within the Premises; however, Tenant
may use the Premises after normal business hours, so long as Tenant is not
generally conducting business from the Premises after normal business hours. 
Notwithstanding anything in this Lease to the contrary, as between Landlord and
Tenant, (a) Tenant shall bear the risk of complying with Title III of the
Americans With Disabilities Act of 1990, any state laws governing handicapped
access or architectural barriers, and all rules, regulations, and guidelines
promulgated under such laws, as amended from time to time (the “Disabilities
Acts”) in the Premises, and (b) Landlord shall bear the risk of complying with
the Disabilities Acts in the common areas of the Building, other than compliance
that is necessitated by the use of the Premises for other than the

 

6

--------------------------------------------------------------------------------


 

Permitted Use or as a result of any alterations or additions made by or on
behalf of Tenant or a Tenant Party  (which risk and responsibility shall be
borne by Tenant).  The Premises shall not be used for any use which is
disreputable, creates extraordinary fire hazards, or results in an increased
rate of insurance on the Building or its contents, or for the storage of any
Hazardous Materials (other than typical office supplies [e.g., photocopier
toner] and then only in compliance with all Laws).  Tenant shall not use any
substantial portion of the Premises for a “call center,” any other telemarketing
use, or any credit processing use.  If, because of a Tenant Party’s acts or
because Tenant vacates the Premises, the rate of insurance on the Building or
its contents increases, then such acts shall be an Event of Default, Tenant
shall pay to Landlord the amount of such increase on demand, and acceptance of
such payment shall not waive any of Landlord’s other rights.  Tenant shall
conduct its business and control each other Tenant Party so as not to create any
nuisance or unreasonably interfere with other tenants or Landlord in its
management of the Building.

 

10.                               Assignment and Subletting.

 

(a)                                  Transfers.  Except as provided in
Section 10(h), Tenant shall not, without the prior written consent of Landlord,
(1) assign, transfer, or encumber this Lease or any estate or interest herein,
whether directly or by operation of law, (2) permit any other entity to become
Tenant hereunder by merger, consolidation, or other reorganization, (3) if
Tenant is an entity other than a corporation whose stock is publicly traded,
permit the transfer of an ownership interest in Tenant so as to result in a
change in the current control of Tenant, (4) sublet any portion of the Premises,
(5) grant any license, concession, or other right of occupancy of any portion of
the Premises, or (6) permit the use of the Premises by any parties other than
Tenant (any of the events listed in Section 10(a)(1) through 10(a)(6) being a
“Transfer”).

 

(b)                                 Consent Standards.  Landlord shall not
unreasonably withhold its consent to any assignment or subletting of the
Premises, provided that the proposed transferee (1) is creditworthy, (2) has a
good reputation in the business community, (3) will use the Premises for the
Permitted Use (thus, excluding, without limitation, uses for credit processing
and telemarketing) and will not use the Premises in any manner that would
conflict with any exclusive use agreement or other similar agreement entered
into by Landlord with any other tenant of the Building, (4) will not use the
Premises, Building or Project in a manner that would materially increase the
pedestrian or vehicular traffic to the Premises, Building or Project, (5) is not
a governmental entity, or subdivision or agency thereof, (6) is not another
occupant of the Building, and (7) is not a person or entity with whom Landlord
is then, or has been within the six-month period prior to the time Tenant seeks
to enter into such assignment or subletting, negotiating to lease space in the
Building or any Affiliate of any such person or entity; otherwise, Landlord may
withhold its consent in its sole discretion.  Further, Landlord shall not
unreasonably withhold its consent to any collateral assignment of this Lease in
connection with any leasehold financing by Tenant, so long as Tenant’s lender
agrees in writing that upon any succession to Tenant’s interest under this
Lease, it shall be bound by all of the terms of this Lease, including, without
limitation, the Permitted Use, Section 9, and this Section 10.  Additionally,
Landlord may withhold its consent in its sole discretion to any proposed
Transfer if any Event of Default by Tenant then exists.

 

(c)                                  Request for Consent.  If Tenant requests
Landlord’s consent to a Transfer, then, at least 15 business days prior to the
effective date of the proposed Transfer, Tenant shall provide Landlord with a
written description of all terms and conditions of the proposed Transfer, copies
of the proposed documentation, and the following information about the proposed
transferee: name and address; reasonably satisfactory information about its
business and business history; its proposed use of the Premises; banking,
financial, and other credit information; and general references sufficient to
enable Landlord to determine the proposed transferee’s creditworthiness and
character.  Concurrently with Tenant’s notice of any request for consent to a
Transfer, Tenant shall pay to Landlord a fee of $1,000 to defray Landlord’s
expenses in reviewing such request, and Tenant shall also reimburse Landlord
immediately upon request for its reasonable attorneys’ fees incurred in
connection with considering any request for consent to a Transfer.

 

(d)                                 Conditions to Consent.  If Landlord consents
to a proposed Transfer, then the proposed transferee shall deliver to Landlord a
written agreement whereby it expressly assumes Tenant’s obligations hereunder;
however, any transferee of less than all of the space in the Premises shall be
liable only for obligations under this Lease that are properly allocable to the
space subject to the Transfer for the period of the Transfer.  No Transfer shall
release Tenant from its obligations under this Lease, but rather Tenant and its
transferee shall be

 

7

--------------------------------------------------------------------------------


 

jointly and severally liable therefor.  Landlord’s consent to any Transfer shall
not waive Landlord’s rights as to any subsequent Transfers.  If an Event of
Default occurs while the Premises or any part thereof are subject to a Transfer,
then Landlord, in addition to its other remedies, may collect directly from such
transferee all rents becoming due to Tenant and apply such rents against Rent. 
Tenant authorizes its transferees to make payments of rent directly to Landlord
upon receipt of notice from Landlord to do so following the occurrence of an
Event of Default hereunder.  Tenant shall pay for the cost of any demising walls
or other improvements necessitated by a proposed subletting or assignment.

 

(e)                                  Attornment by Subtenants.  Each sublease by
Tenant hereunder shall be subject and subordinate to this Lease and to the
matters to which this Lease is or shall be subordinate, and each subtenant by
entering into a sublease is deemed to have agreed that in the event of
termination, re-entry or dispossession by Landlord under this Lease, Landlord
may, at its option, take over all of the right, title and interest of Tenant, as
sublandlord, under such sublease, and such subtenant shall, at Landlord’s
option, attorn to Landlord pursuant to the then executory provisions of such
sublease, except that Landlord shall not be (1) liable for any previous act or
omission of Tenant under such sublease, (2) subject to any counterclaim, offset
or defense that such subtenant might have against Tenant, (3) bound by any
previous modification of such sublease or by any rent or additional rent or
advance rent which such subtenant might have paid for more than the current
month to Tenant, and all such rent shall remain due and owing, notwithstanding
such advance payment, (4) bound by any security or advance rental deposit made
by such subtenant which is not delivered or paid over to Landlord and with
respect to which such subtenant shall look solely to Tenant for refund or
reimbursement, or (5) obligated to perform any work in the subleased space or to
prepare it for occupancy, and in connection with such attornment, the subtenant
shall execute and deliver to Landlord any instruments Landlord may reasonably
request to evidence and confirm such attornment.  Each subtenant or licensee of
Tenant shall be deemed, automatically upon and as a condition of its occupying
or using the Premises or any part thereof, to have agreed to be bound by the
terms and conditions set forth in this Section 10(e).  The provisions of this
Section 10(e) shall be self-operative, and no further instrument shall be
required to give effect to this provision.

 

(f)                                    Cancellation.  Landlord may, within 30
days after submission of Tenant’s written request for Landlord’s consent to an
assignment or subletting, cancel this Lease as to the portion of the Premises
proposed to be sublet or assigned as of the date the proposed Transfer is to be
effective; provided, however, if Landlord notifies Tenant that Landlord elects
to exercise this recapture right, Tenant may, within five (5) business days of
its receipt of Landlord’s notice, notify Landlord that Tenant withdraws its
request to sublease or assign, in which case Tenant shall continue to lease all
of the Premises, subject to the terms of this Lease and Landlord’s recapture
notice shall be null and void.  If Landlord cancels this Lease as to any portion
of the Premises, then this Lease shall cease for such portion of the Premises
and Tenant shall pay to Landlord all Rent accrued through the cancellation date
relating to the portion of the Premises covered by the proposed Transfer. 
Thereafter, Landlord may lease such portion of the Premises to the prospective
transferee (or to any other person) without liability to Tenant.

 

(g)                                 Additional Compensation.  Tenant shall pay
to Landlord, immediately upon receipt thereof, the excess of (1) all
compensation received by Tenant for a Transfer less the actual out of pocket
costs reasonably incurred by Tenant with unaffiliated third parties in
connection with such Transfer (i.e., brokerage commissions and tenant finish
work), with such costs to be amortized on a straight line basis over the term of
the Transfer in question, over (2) the Rent allocable to the portion of the
Premises covered thereby.

 

(h)                                 Permitted Transfers.  Notwithstanding
Section 10(a), Tenant may Transfer all or part of its interest in this Lease or
all or part of the Premises (a “Permitted Transfer”) to the following types of
entities (a “Permitted Transferee”) without the written consent of Landlord:

 

(1)                                  an Affiliate of Tenant;

 

(2)                                  any corporation, limited partnership,
limited liability partnership, limited liability company or other business
entity in which or with which Tenant, or its corporate successors or assigns, is
merged or consolidated, in accordance with applicable statutory provisions
governing merger and consolidation of business entities, so long as (A) Tenant’s
obligations hereunder are assumed by the entity surviving such merger or created
by such consolidation; and (B) the Tangible Net Worth of the surviving or
created entity is not less than the Tangible Net Worth of Tenant as of the date
hereof; or

 

8

--------------------------------------------------------------------------------


 

(3)                                  any corporation, limited partnership,
limited liability partnership, limited liability company or other business
entity acquiring all or substantially all of Tenant’s assets if such entity’s
Tangible Net Worth after such acquisition is not less than the Tangible Net
Worth of Tenant as of the date hereof.

 

Tenant shall promptly notify Landlord of any such Permitted Transfer.  Tenant
shall remain liable for the performance of all of the obligations of Tenant
hereunder, or if Tenant no longer exists because of a merger, consolidation, or
acquisition, the surviving or acquiring entity shall expressly assume in writing
the obligations of Tenant hereunder.  Additionally, the Permitted Transferee
shall comply with all of the terms and conditions of this Lease, including the
Permitted Use, and the use of the Premises by the Permitted Transferee may not
violate any other agreements affecting the Premises, the Building, Landlord or
other tenants of the Building.  No later than 30 days after the effective date
of any Permitted Transfer, Tenant agrees to furnish Landlord with (A) copies of
the instrument effecting any of the foregoing Transfers, (B) documentation
establishing Tenant’s satisfaction of the requirements set forth above
applicable to any such Transfer, and (C) evidence of insurance as required under
this Lease with respect to the Permitted Transferee.  The occurrence of a
Permitted Transfer shall not waive Landlord’s rights as to any subsequent
Transfers. “Tangible Net Worth” means the excess of total assets over total
liabilities, in each case as determined in accordance with generally accepted
accounting principles consistently applied (“GAAP”), excluding, however, from
the determination of total assets all assets which would be classified as
intangible assets under GAAP including goodwill, licenses, patents, trademarks,
trade names, copyrights, and franchises.  Any subsequent Transfer by a Permitted
Transferee shall be subject to the terms of this Section 10.

 

11.                               Insurance; Waivers; Subrogation; Indemnity.

 

(a)                                  Tenant’s Insurance.  Effective as of the
earlier of (1) the date Tenant enters or occupies the Premises, or (2) the
Commencement Date, and continuing throughout the Term, Tenant shall maintain the
following insurance policies: (A) commercial general liability insurance in
amounts of $3,000,000 per occurrence or, following the expiration of the initial
Term, such other amounts as Landlord may from time to time reasonably require
(and, if the use and occupancy of the Premises include any activity or matter
that is or may be excluded from coverage under a commercial general liability
policy [e.g., the sale, service or consumption of alcoholic beverages], Tenant
shall obtain such endorsements to the commercial general liability policy or
otherwise obtain insurance to insure all liability arising from such activity or
matter [including liquor liability, if applicable] in such amounts as Landlord
may reasonably require), insuring Tenant, Landlord, Landlord’s property
management company and Landlord’s asset management company against all liability
for injury to or death of a person or persons or damage to property arising from
the use and occupancy of the Premises and (without implying any consent by
Landlord to the installation thereof) the installation, operation, maintenance,
repair or removal of Tenant’s Off-Premises Equipment, (B) insurance covering the
full value of all alterations and improvements and betterments in the Premises,
naming Landlord and Landlord’s Mortgagee as additional loss payees as their
interests may appear, (C) insurance covering the full value of all furniture,
trade fixtures and personal property (including property of Tenant or others) in
the Premises or otherwise placed in the Project by or on behalf of a Tenant
Party (including Tenant’s Off-Premises Equipment), (D) contractual liability
insurance sufficient to cover Tenant’s indemnity obligations hereunder (but only
if such contractual liability insurance is not already included in Tenant’s
commercial general liability insurance policy), (E) worker’s compensation
insurance, and (F) business interruption insurance.  Tenant’s insurance shall
provide primary coverage to Landlord when any policy issued to Landlord provides
duplicate or similar coverage, and in such circumstance Landlord’s policy will
be excess over Tenant’s policy.  Tenant shall furnish to Landlord certificates
of such insurance and such other evidence satisfactory to Landlord of the
maintenance of all insurance coverages required hereunder at least ten days
prior to the earlier of the Commencement Date or the date Tenant enters or
occupies the Premises, and at least 15 days prior to each renewal of said
insurance, and Tenant shall obtain a written obligation on the part of each
insurance company to notify Landlord at least 30 days before cancellation or a
material change of any such insurance policies.  All such insurance policies
shall be in form, and issued by companies reasonably satisfactory to Landlord. 
If Tenant fails to comply with the foregoing insurance requirements or to
deliver to Landlord the certificates or evidence of coverage required herein,
Landlord, in addition to any other remedy available pursuant to this Lease or
otherwise, may, but shall not be obligated to, obtain such insurance and Tenant
shall pay to Landlord on demand the premium costs thereof, plus an
administrative fee of 15% of such cost.

 

(b)                                 Landlord’s Insurance.  Throughout the Term
of this Lease, Landlord shall maintain, as a minimum, the following insurance
policies:  (1) property insurance for the Building’s replacement value
(excluding

 

9

--------------------------------------------------------------------------------


 

property required to be insured by Tenant), less a commercially-reasonable
deductible if Landlord so chooses, and (2) commercial general liability
insurance in an amount of not less than $3,000,000.  Landlord may, but is not
obligated to, maintain such other insurance and additional coverages as it may
deem necessary.  The cost of all insurance carried by Landlord with respect to
the Building shall be included in Operating Costs.  The foregoing insurance
policies and any other insurance carried by Landlord shall be for the sole
benefit of Landlord and under Landlord’s sole control, and Tenant shall have no
right or claim to any proceeds thereof or any other rights thereunder.

 

(c)                                  No Subrogation.  Landlord and Tenant each
waives any claim it might have against the other for any damage to or theft,
destruction, loss, or loss of use of any property, to the extent the same is
insured against under any insurance policy that covers the Building, the
Premises, Landlord’s or Tenant’s fixtures, personal property, leasehold
improvements, or business, or is required to be insured against under the terms
hereof, regardless of whether the negligence of the other party caused such Loss
(defined below).  Each party shall cause its insurance carrier to endorse all
applicable policies waiving the carrier’s rights of recovery under subrogation
or otherwise against the other party.

 

(d)                                 Indemnity.  Subject to Section 11(c), Tenant
shall defend, indemnify, and hold harmless Landlord and its representatives and
agents from and against all claims, demands, liabilities, causes of action,
suits, judgments, damages, and expenses (including attorneys’ fees) arising from
(1) any injury to or death of any person or the damage to or theft, destruction,
loss, or loss of use of any property or inconvenience (a “Loss”), arising from
any occurrence on the Premises or arising out of the installation, operation,
maintenance, repair or removal of any of Tenant’s Off-Premises Equipment or
(2) Tenant’s failure to perform its obligations under this Lease, in each case
even though caused or alleged to be caused by the negligence or fault of
Landlord or its agents (other than a Loss arising from the sole or gross
negligence of Landlord or its agents), and even though any such claim, cause of
action, or suit is based upon or alleged to be based upon the strict liability
of Landlord or its agents.  This indemnity is intended to indemnify Landlord and
its agents against the consequences of their own negligence or fault as provided
above when Landlord or its agents are jointly, comparatively, contributively, or
concurrently negligent with Tenant.  Subject to Section 11(c), Landlord shall
defend, indemnify, and hold harmless Tenant and its agents from and against all
claims, demands, liabilities, causes of action, suits, judgments, and expenses
(including attorneys’ fees) for any Loss arising from any occurrence in the
Building’s common areas, even though caused or alleged to be caused by the
negligence or fault of Tenant or its agents (other than a Loss arising from the
sole or gross negligence of Tenant or its agents or arising out of the
installation, operation, maintenance, repair or removal of any of Tenant’s
Off-Premises Equipment), and even though any such claim, cause of action, or
suit is based upon or alleged to be based upon the strict liability of Tenant or
its agents.  This indemnity is intended to indemnify Tenant and its agents
against the consequences of their own negligence or fault as provided above when
Tenant or its agents are jointly, comparatively, contributively, or concurrently
negligent with Landlord.  The indemnities set forth in this Section 11(d) shall
survive termination or expiration of this Lease and shall not terminate or be
waived, diminished or affected in any manner by any abatement or apportionment
of Rent under any provision of this Lease.  If any proceeding is filed for which
indemnity is required hereunder, the indemnifying party agrees, upon request
therefor, to defend the indemnified party in such proceeding at its sole cost
utilizing counsel satisfactory to the indemnified party.

 

12.                               Subordination; Attornment; Notice to
Landlord’s Mortgagee.

 

(a)                                  Subordination.  This Lease shall be
subordinate to any deed of trust, mortgage, or other security instrument (each,
a “Mortgage”), or any ground lease, master lease, or primary lease (each, a
“Primary Lease”), that now or hereafter covers all or any part of the Premises
(the mortgagee under any such Mortgage, beneficiary under any such deed of
trust, or the lessor under any such Primary Lease is referred to herein as a
“Landlord’s Mortgagee”).  Any Landlord’s Mortgagee may elect, at any time,
unilaterally, to make this Lease superior to its Mortgage, Primary Lease, or
other interest in the Premises by so notifying Tenant in writing.  The
provisions of this Section shall be self-operative and no further instrument of
subordination shall be required; however, in confirmation of such subordination,
Tenant shall execute and return to Landlord (or such other party designated by
Landlord) within ten days after written request therefor such documentation, in
recordable form if required, as a Landlord’s Mortgagee may reasonably request to
evidence the subordination of this Lease to such Landlord’s Mortgagee’s Mortgage
or Primary Lease (including a subordination, non-disturbance and attornment

 

10

--------------------------------------------------------------------------------


 

agreement) or, if the Landlord’s Mortgagee so elects, the subordination of such
Landlord’s Mortgagee’s Mortgage or Primary Lease to this Lease.

 

(b)                                 Attornment.  Tenant shall attorn to any
party succeeding to Landlord’s interest in the Premises, whether by purchase,
foreclosure, deed in lieu of foreclosure, power of sale, termination of lease,
or otherwise, upon such party’s request, and shall execute such agreements
confirming such attornment as such party may reasonably request.  Landlord
agrees to use its commercially reasonable efforts to obtain from any such
Landlord’s Mortgagee a non-disturbance agreement in favor of Tenant (a
“Non-Disturbance Agreement”) providing that so long as there exists no Event of
Default, Landlord’s Mortgagee shall not interfere with, hinder or reduce
Tenant’s right to quiet enjoyment under this Lease, nor the right of Tenant to
continue to occupy the Premises, and all portions thereof, and to conduct its
business thereon in accordance with the covenants, conditions, provisions, terms
and agreements of this Lease.

 

(c)                                  Notice to Landlord’s Mortgagee.  Tenant
shall not seek to enforce any remedy it may have for any default on the part of
Landlord without first giving written notice by certified mail, return receipt
requested, specifying the default in reasonable detail, to any Landlord’s
Mortgagee whose address has been given to Tenant, and affording such Landlord’s
Mortgagee a reasonable opportunity to perform Landlord’s obligations hereunder.

 

(d)                                 Landlord’s Mortgagee’s Protection
Provisions.  If Landlord’s Mortgagee shall succeed to the interest of Landlord
under this Lease, Landlord’s Mortgagee shall not be: (1) liable for any act or
omission of any prior lessor (including Landlord); (2) bound by any rent or
additional rent or advance rent which Tenant might have paid for more than the
current month to any prior lessor (including Landlord), and all such rent shall
remain due and owing, notwithstanding such advance payment; (3) bound by any
security or advance rental deposit made by Tenant which is not delivered or paid
over to Landlord’s Mortgagee and with respect to which Tenant shall look solely
to Landlord for refund or reimbursement; (4) bound by any termination, amendment
or modification of this Lease made without Landlord’s Mortgagee’s consent and
written approval, except for those terminations, amendments and modifications
permitted to be made by Landlord without Landlord’s Mortgagee’s consent pursuant
to the terms of the loan documents between Landlord and Landlord’s Mortgagee;
(5) subject to the defenses which Tenant might have against any prior lessor
(including Landlord); and (6) subject to the offsets which Tenant might have
against any prior lessor (including Landlord) except for those offset rights
which (A) are expressly provided in this Lease, (B) relate to periods of time
following the acquisition of the Building by Landlord’s Mortgagee, and
(C) Tenant has provided written notice to Landlord’s Mortgagee and provided
Landlord’s Mortgagee a reasonable opportunity to cure the event giving rise to
such offset event.  Landlord’s Mortgagee shall have no liability or
responsibility under or pursuant to the terms of this Lease or otherwise after
it ceases to own an interest in the Building.  Nothing in this Lease shall be
construed to require Landlord’s Mortgagee to see to the application of the
proceeds of any loan, and Tenant’s agreements set forth herein shall not be
impaired on account of any modification of the documents evidencing and securing
any loan.

 

13.                               Rules and Regulations.  Tenant shall comply
with the rules and regulations of the Building which are attached hereto as
Exhibit C.  Landlord may, from time to time, change such rules and regulations
for the safety, care, or cleanliness of the Building and related facilities,
provided that such changes are applicable to all tenants of the Building, will
not unreasonably interfere with Tenant’s use of the Premises and are enforced by
Landlord in a non-discriminatory manner.  Tenant shall be responsible for the
compliance with such rules and regulations by each Tenant Party.

 

14.                               Condemnation.

 

(a)                                  Total Taking.  If the entire Building or
Premises are taken by right of eminent domain or conveyed in lieu thereof (a
“Taking”), this Lease shall terminate as of the date of the Taking.

 

(b)                                 Partial Taking - Tenant’s Rights.  If any
part of the Building becomes subject to a Taking and such Taking will prevent
Tenant from conducting its business in the Premises in a manner reasonably
comparable to that conducted immediately before such Taking for a period of more
than 180 days, then Tenant may terminate this Lease as of the date of such
Taking by giving written notice to Landlord within 30 days after the Taking, and
Basic Rent and Additional Rent shall be apportioned as of the date of such
Taking.  If Tenant does not

 

11

--------------------------------------------------------------------------------


 

terminate this Lease, then Rent shall be abated on a reasonable basis as to that
portion of the Premises rendered untenantable by the Taking.

 

(c)                                  Partial Taking - Landlord’s Rights.  If any
material portion, but less than all, of the Building becomes subject to a
Taking, or if Landlord is required to pay any of the proceeds arising from a
Taking to a Landlord’s Mortgagee, then Landlord may terminate this Lease by
delivering written notice thereof to Tenant within 30 days after such Taking,
and Basic Rent and Additional Rent shall be apportioned as of the date of such
Taking.  If Landlord does not so terminate this Lease, then this Lease will
continue, but if any portion of the Premises has been taken, Rent shall abate as
provided in the last sentence of Section 14(b).

 

(d)                                 Award.  If any Taking occurs, then Landlord
shall receive the entire award or other compensation for the Land, the Building,
and other improvements taken; however, Tenant may separately pursue a claim (to
the extent it will not reduce Landlord’s award) against the condemnor for the
value of Tenant’s personal property which Tenant is entitled to remove under
this Lease, moving costs, loss of business, and other claims it may have.

 

15.                               Fire or Other Casualty.

 

(a)                                  Repair Estimate.  If the Premises or the
Building are damaged by fire or other casualty (a “Casualty”), Landlord shall,
within 60 days after such Casualty, deliver to Tenant a good faith estimate (the
“Damage Notice”) of the time needed to repair the damage caused by such
Casualty.

 

(b)                                 Tenant’s Rights.  If a material portion of
the Premises is damaged by Casualty such that Tenant is prevented from
conducting its business in the Premises in a manner reasonably comparable to
that conducted immediately before such Casualty and Landlord estimates that the
damage caused thereby cannot be repaired within 210 days after the commencement
of repairs (the “Repair Period”), then Tenant may terminate this Lease by
delivering written notice to Landlord of its election to terminate within 30
days after the Damage Notice has been delivered to Tenant.

 

(c)                                  Landlord’s Rights.  If a Casualty damages
the Premises or a material portion of the Building and (1) Landlord estimates
that the damage to the Premises cannot be repaired within the Repair Period,
(2) the damage to the Premises exceeds 50% of the replacement cost thereof
(excluding foundations and footings), as estimated by Landlord, and such damage
occurs during the last two years of the Term, (3) regardless of the extent of
damage to the Premises, Landlord makes a good faith determination that restoring
the Building would be uneconomical, or (4) Landlord is required to pay any
insurance proceeds arising out of the Casualty to a Landlord’s Mortgagee, then
Landlord may terminate this Lease by giving written notice of its election to
terminate within 30 days after the Damage Notice has been delivered to Tenant.

 

(d)                                 Repair Obligation.  If neither party elects
to terminate this Lease following a Casualty, then Landlord shall, within a
reasonable time after such Casualty, begin to repair the Premises and shall
proceed with reasonable diligence to restore the Premises to substantially the
same condition as they existed immediately before such Casualty; however,
Landlord shall not be required to repair or replace any alterations or
betterments within the Premises (which shall be promptly and with due diligence
repaired and restored by Tenant at Tenant’s sole cost and expense) or any
furniture, equipment, trade fixtures or personal property of Tenant or others in
the Premises or the Building, and Landlord’s obligation to repair or restore the
Premises shall be limited to the extent of the insurance proceeds actually
received by Landlord for the Casualty in question.  If this Lease is terminated
under the provisions of this Section 15, Landlord shall be entitled to the full
proceeds of the insurance policies providing coverage for all alterations,
improvements and betterments in the Premises (and, if Tenant has failed to
maintain insurance on such items as required by this Lease, Tenant shall pay
Landlord an amount equal to the proceeds Landlord would have received had Tenant
maintained insurance on such items as required by this Lease).

 

(e)                                  Abatement of Rent.  If the Premises are
damaged by Casualty, Rent for the portion of the Premises rendered untenantable
by the damage shall be abated on a reasonable basis from the date of damage
until the completion of Landlord’s repairs (or until the date of termination of
this Lease by Landlord or Tenant as provided above, as the case may be), unless
a Tenant Party negligently or willfully caused such damage, in which case,
Tenant shall continue to pay Rent without abatement until such time as Landlord
has collected sufficient

 

12

--------------------------------------------------------------------------------


 

insurance proceeds to compensate Landlord for loss of Tenant’s Rent during such
repair period, at which point previously collected Rent reimbursed to Landlord
by such insurance proceeds shall be refunded to Tenant, and thereafter Tenant’s
Rent shall abate as provided herein to the extent of the insurance proceeds
received by Landlord.

 

16.                               Personal Property Taxes.  Tenant shall be
liable for all taxes levied or assessed against personal property, furniture, or
fixtures placed by Tenant in the Premises or in or on the Building or Project. 
If any taxes for which Tenant is liable are levied or assessed against Landlord
or Landlord’s property and Landlord elects to pay the same, or if the assessed
value of Landlord’s property is increased by inclusion of such personal
property, furniture or fixtures and Landlord elects to pay the taxes based on
such increase, then Tenant shall pay to Landlord, within 30 days following
written request therefor, the part of such taxes for which Tenant is primarily
liable hereunder; however, Landlord shall not pay such amount if Tenant notifies
Landlord that it will contest the validity or amount of such taxes before
Landlord makes such payment, and thereafter diligently proceeds with such
contest in accordance with Law and if the non-payment thereof does not pose a
threat of loss or seizure of the Project or interest of Landlord therein or
impose any fee or penalty against Landlord.

 

17.                               Events of Default.  Each of the following
occurrences shall be an “Event of Default”:

 

(a)                                  Payment Default.  Tenant’s failure to pay
Rent within five days after Landlord has delivered written notice to Tenant that
the same is due; however, an Event of Default shall occur hereunder without any
obligation of Landlord to give any notice if Tenant fails to pay Rent when due
and, during the 12 month interval preceding such failure, Landlord has given
Tenant written notice of failure to pay Rent on one or more occasions;

 

(b)                                 Abandonment.  Tenant (1) abandons or vacates
the Premises or any substantial portion thereof; provided, however, Tenant shall
not be deemed to have abandoned the Premises merely by discontinuing its
business operations at the Premises, provided Tenant maintains sufficient
security measures to discourage vandalism, and Tenant otherwise complies with
Tenant’s obligations hereunder;

 

(c)                                  Estoppel.  Tenant fails to provide any
estoppel certificate after Landlord’s written request therefor pursuant to
Section 25(e) and such failure shall continue for five days after Landlord’s
second written notice thereof to Tenant;

 

(d)                                 Insurance.  Tenant fails to procure,
maintain and deliver to Landlord evidence of the insurance policies and
coverages as required under Section 11(a);

 

(e)                                  Mechanic’s Liens.  Tenant fails to pay and
release of record, or diligently contest and bond around, any mechanic’s lien
filed against the Premises or the Project for any work performed, materials
furnished, or obligation incurred by or at the request of Tenant, within the
time and in the manner required by Section 8(d);

 

(f)                                    Other Defaults.  Tenant’s failure to
perform, comply with, or observe any other agreement or obligation of Tenant
under this Lease and the continuance of such failure for a period of more than
30 days after Landlord has delivered to Tenant written notice thereof (in the
case of a default which cannot with due diligence be cured within a period of 30
days, Tenant shall have such additional time, but in no event to exceed 90 days
in the aggregate, to cure same as may reasonably be necessary, provided Tenant
commences curing such default within the 30-day period and proceeds promptly,
effectively, continuously and with due diligence to cure such default after
delivery of said notice); and

 

(g)                                 Insolvency.  The filing of a petition by or
against Tenant (the term “Tenant” shall include, for the purpose of this
Section 17(g), any guarantor of Tenant’s obligations hereunder) (1) in any
bankruptcy or other insolvency proceeding; (2) seeking any relief under any
state or federal debtor relief law; (3) for the appointment of a liquidator or
receiver for all or substantially all of Tenant’s property or for Tenant’s
interest in this Lease; or (4) for the reorganization or modification of
Tenant’s capital structure; however, if such a petition is filed against Tenant,
then such filing shall not be an Event of Default unless Tenant fails to have
the proceedings initiated by such petition dismissed within 90 days after the
filing thereof.

 

13

--------------------------------------------------------------------------------


 

18.                               Remedies.  Upon any Event of Default, Landlord
may, in addition to all other rights and remedies afforded Landlord hereunder or
by law or equity, take any one or more of the following actions:

 

(a)                                  Termination of Lease.  Terminate this Lease
by giving Tenant written notice thereof, in which event Tenant shall pay to
Landlord the sum of (1) all Rent accrued hereunder through the date of
termination, (2) all amounts due under Section 19(a), and (3) an amount equal to
(A) the total Rent that Tenant would have been required to pay for the remainder
of the Term discounted to present value at a per annum rate equal to the “Prime
Rate” as published on the date this Lease is terminated by The Wall Street
Journal, Southeast Edition, in its listing of “Money Rates” minus one percent,
minus (B) the then present fair rental value of the Premises for such period,
similarly discounted;

 

(b)                                 Termination of Possession.  Terminate
Tenant’s right to possess the Premises without terminating this Lease by giving
written notice thereof to Tenant, in which event Tenant shall pay to Landlord
(1) all Rent and other amounts accrued hereunder to the date of termination of
possession, (2) all amounts due from time to time under Section 19(a), and
(3) all Rent and other net sums required hereunder to be paid by Tenant during
the remainder of the Term, diminished by any net sums thereafter received by
Landlord through reletting the Premises during such period, after deducting all
costs incurred by Landlord in reletting the Premises.  If Landlord elects to
proceed under this Section 18(b), Landlord may remove all of Tenant’s property
from the Premises and store the same in a public warehouse or elsewhere at the
cost of, and for the account of, Tenant, without becoming liable for any loss or
damage which may be occasioned thereby.  Landlord shall use reasonable efforts
to relet the Premises on such terms as Landlord in its sole discretion may
determine (including a term different from the Term, rental concessions, and
alterations to, and improvement of, the Premises); however, Landlord shall not
be obligated to relet the Premises before leasing other portions of the Building
and Landlord shall not be obligated to accept any prospective tenant proposed by
Tenant unless such proposed tenant meets all of Landlord’s leasing criteria. 
Landlord shall not be liable for, nor shall Tenant’s obligations hereunder be
diminished because of, Landlord’s failure to relet the Premises or to collect
rent due for such reletting.  Tenant shall not be entitled to the excess of any
consideration obtained by reletting over the Rent due hereunder.  Reentry by
Landlord in the Premises shall not affect Tenant’s obligations hereunder for the
unexpired Term; rather, Landlord may, from time to time, bring an action against
Tenant to collect amounts due by Tenant, without the necessity of Landlord’s
waiting until the expiration of the Term.  Unless Landlord delivers written
notice to Tenant expressly stating that it has elected to terminate this Lease,
all actions taken by Landlord to dispossess or exclude Tenant from the Premises
shall be deemed to be taken under this Section 18(b).  If Landlord elects to
proceed under this Section 18(b), it may at any time elect to terminate this
Lease under Section 18(a);

 

(c)                                  Perform Acts on Behalf of Tenant.  Perform
any act Tenant is obligated to perform under the terms of this Lease (and enter
upon the Premises in connection therewith if necessary) in Tenant’s name and on
Tenant’s behalf, without being liable for any claim for damages therefor, and
Tenant shall reimburse Landlord on demand for any actual expenses which Landlord
may incur in thus effecting compliance with Tenant’s obligations under this
Lease (including, but not limited to, collection costs and reasonable legal
expenses), plus interest thereon at the Default Rate; or

 

(d)                                 Alteration of Locks.  Additionally, with or
without notice, and to the extent permitted by Law, Landlord may alter locks or
other security devices at the Premises to deprive Tenant of access thereto, and
Landlord shall not be required to provide a new key or right of access to
Tenant.

 

19.                               Payment by Tenant; Non-Waiver; Cumulative
Remedies.

 

(a)                                  Payment by Tenant.  Upon any Event of
Default, Tenant shall pay to Landlord all costs incurred by Landlord (including
court costs and reasonable attorneys’ fees and expenses) in (1) obtaining
possession of the Premises, (2) removing and storing Tenant’s or any other
occupant’s property, (3) repairing, restoring, altering, remodeling, or
otherwise putting the Premises into condition acceptable to a new tenant, (4) if
Tenant is dispossessed of the Premises and this Lease is not terminated,
reletting all or any part of the Premises (including brokerage commissions, cost
of tenant finish work, and other costs incidental to such reletting),
(5) performing Tenant’s obligations which Tenant failed to perform, and
(6) enforcing, or advising Landlord of, its rights, remedies, and recourses
arising out of the Event of Default.  To the full extent permitted by law,
Landlord and Tenant agree

 

14

--------------------------------------------------------------------------------


 

the federal and state courts of the state in which the Premises are located
shall have exclusive jurisdiction over any matter relating to or arising from
this Lease and the parties’ rights and obligations under this Lease.

 

(b)                                 No Waiver.  Landlord’s acceptance of Rent
following an Event of Default shall not waive Landlord’s rights regarding such
Event of Default.  No waiver by Landlord of any violation or breach of any of
the terms contained herein shall waive Landlord’s rights regarding any future
violation of such term.  Landlord’s acceptance of any partial payment of Rent
shall not waive Landlord’s rights with regard to the remaining portion of the
Rent that is due, regardless of any endorsement or other statement on any
instrument delivered in payment of Rent or any writing delivered in connection
therewith; accordingly, Landlord’s acceptance of a partial payment of Rent shall
not constitute an accord and satisfaction of the full amount of the Rent that is
due.

 

(c)                                  Cumulative Remedies.  Any and all remedies
set forth in this Lease:  (1) shall be in addition to any and all other remedies
Landlord may have at law or in equity, (2) shall be cumulative, and (3) may be
pursued successively or concurrently as Landlord may elect.  The exercise of any
remedy by Landlord shall not be deemed an election of remedies or preclude
Landlord from exercising any other remedies in the future.

 

20.                               Intentionally Omitted. 

 

21.                               Surrender of Premises.  No act by Landlord
shall be deemed an acceptance of a surrender of the Premises, and no agreement
to accept a surrender of the Premises shall be valid unless it is in writing and
signed by Landlord.  At the expiration or termination of this Lease, Tenant
shall deliver to Landlord the Premises with all improvements located therein in
good repair and condition, free of Hazardous Materials placed on the Premises
during the Term, broom-clean, reasonable wear and tear (and condemnation and
Casualty damage not caused by Tenant, as to which Sections 14 and 15 shall
control) excepted, and shall deliver to Landlord all keys to the Premises. 
Provided that Tenant has performed all of its obligations hereunder, Tenant may
remove all unattached trade fixtures, furniture, and personal property placed in
the Premises or elsewhere in the Building by Tenant (but Tenant may not remove
any such item which was paid for, in whole or in part, by Landlord or any wiring
or cabling unless Landlord requires such removal).  Additionally, at Landlord’s
option, Tenant shall remove such alterations, additions, improvements, trade
fixtures, personal property, equipment, wiring, conduits, cabling, and furniture
(including Tenant’s Off-Premises Equipment) as Landlord may request; however,
Tenant shall not be required to remove any addition or improvement to the
Premises or the Project if Landlord has specifically agreed in writing that the
improvement or addition in question need not be removed.  With respect to
alterations or improvements to the Premises made by Tenant pursuant to
Section 8, at Tenant’s request, Landlord shall specify, at the time it consents
to such alteration or improvement, whether Tenant will be required to remove
such alteration or improvement at the expiration of the Term.  Tenant hereby
agrees that if instructed by Landlord in writing prior to the end of the Term,
Tenant shall remove, at its sole cost and expense, all cabling installed in the
Premises or Building by or on behalf of Tenant.  Tenant shall repair all damage
caused by such removal.  All items not so removed shall, at Landlord’s option,
be deemed to have been abandoned by Tenant and may be appropriated, sold,
stored, destroyed, or otherwise disposed of by Landlord without notice to Tenant
and without any obligation to account for such items; any such disposition shall
not be considered a strict foreclosure or other exercise of Landlord’s rights in
respect of the security interest granted under Section 20.  The provisions of
this Section 21 shall survive the end of the Term.

 

22.                               Holding Over.  If Tenant fails to vacate the
Premises at the end of the Term, then Tenant shall be a tenant at sufferance
and, in addition to all other damages and remedies to which Landlord may be
entitled for such holding over, (a) Tenant shall pay, in addition to the other
Rent, Basic Rent equal to the greater of (1) 200% of the Basic Rent payable
during the last month of the Term, or (2) 125% of the prevailing rental rate in
the Building for similar space, and (b) Tenant shall otherwise continue to be
subject to all of Tenant’s obligations under this Lease.  The provisions of this
Section 22 shall not be deemed to limit or constitute a waiver of any other
rights or remedies of Landlord provided herein or at law.  If Tenant fails to
surrender the Premises upon the termination or expiration of this Lease, in
addition to any other liabilities to Landlord accruing therefrom, Tenant shall
protect, defend, indemnify and hold Landlord harmless from all loss, costs
(including reasonable attorneys’ fees) and liability resulting from such
failure, including any claims made by any succeeding tenant founded upon such
failure to surrender, and any lost profits to Landlord resulting therefrom.

 

15

--------------------------------------------------------------------------------


 

23.                               Certain Rights Reserved by Landlord.  Provided
that the exercise of such rights does not unreasonably interfere with Tenant’s
occupancy of the Premises, Landlord shall have the following rights:

 

(a)                                  Building Operations.  To decorate and to
make inspections, repairs, alterations, additions, changes, or improvements,
whether structural or otherwise, in and about the Project, or any part thereof;
to enter upon the Premises (after giving Tenant reasonable notice thereof, which
may be oral notice, except in cases of real or apparent emergency, in which case
no notice shall be required) and, during the continuance of any such work, to
temporarily close doors, entryways, public space, and corridors in the Building;
to interrupt or temporarily suspend Building services and facilities; to change
the name of the Building; and to change the arrangement and location of
entrances or passageways, doors, and doorways, corridors, elevators, stairs,
restrooms, or other public parts of the Building;

 

(b)                                 Security.  To take such reasonable measures
as Landlord deems advisable for the security of the Building and its occupants;
evacuating the Building for cause, suspected cause, or for drill purposes;
temporarily denying access to the Building; and closing the Building after
normal business hours and on Sundays and holidays, subject, however, to Tenant’s
right to enter when the Building is closed after normal business hours under
such reasonable regulations as Landlord may prescribe from time to time;

 

(c)                                  Prospective Purchasers and Lenders.  To
enter the Premises at all reasonable hours to show the Premises to prospective
purchasers or lenders; and

 

(d)                                 Prospective Tenants.  At any time during the
last 12 months of the Term (or earlier if Tenant has notified Landlord in
writing that it does not desire to renew the Term) or at any time following the
occurrence of an Event of Default, to enter the Premises at all reasonable hours
to show the Premises to prospective tenants.

 

24.                               Intentionally Omitted. 

 

25.                               Miscellaneous.

 

(a)                                  Landlord Transfer.  Landlord may transfer
any portion of the Building and any of its rights under this Lease.  If Landlord
assigns its rights under this Lease, then Landlord shall thereby be released
from any further obligations hereunder arising after the date of transfer,
provided that the assignee assumes Landlord’s obligations hereunder in writing.

 

(b)                                 Landlord’s Liability.  The liability of
Landlord (and its partners, shareholders or members) to Tenant (or any person or
entity claiming by, through or under Tenant) for any default by Landlord under
the terms of this Lease or any matter relating to or arising out of the
occupancy or use of the Premises and/or other areas of the Building shall be
limited to Tenant’s actual direct, but not consequential, damages therefor and
shall be recoverable only from the interest of Landlord in the Building, and
Landlord (and its partners, shareholders or members) shall not be personally
liable for any deficiency.

 

(c)                                  Force Majeure.  Other than for Tenant’s
obligations under this Lease that can be performed by the payment of money
(e.g., payment of Rent and maintenance of insurance), whenever a period of time
is herein prescribed for action to be taken by either party hereto, such party
shall not be liable or responsible for, and there shall be excluded from the
computation of any such period of time, any delays due to strikes, riots, acts
of God, shortages of labor or materials, war, terrorist acts or activities,
governmental laws, regulations, or restrictions, or any other causes of any kind
whatsoever which are beyond the control of such party.

 

(d)                                 Brokerage.  Neither Landlord nor Tenant has
dealt with any broker or agent in connection with the negotiation or execution
of this Lease, other than CB Richard Ellis – New England, representative of
Landlord, and Stubblebine Company, representative of Tenant, whose commission(s)
shall be paid by Landlord pursuant to a separate written agreement(s).  Tenant
and Landlord shall each indemnify the other against all costs, expenses,
attorneys’ fees, liens and other liability for commissions or other compensation
claimed by any broker or agent claiming the same by, through, or under the
indemnifying party.

 

16

--------------------------------------------------------------------------------


 

(e)               Estoppel Certificates. From time to time, Tenant shall furnish
to any party designated by Landlord, within ten business days after Landlord has
made a request therefor, a certificate signed by Tenant confirming and
containing such factual certifications and representations as to this Lease as
Landlord may reasonably request. Unless otherwise required by Landlord’s
Mortgagee or a prospective purchaser or mortgagee of the Building, the initial
form of estoppel certificate to be signed by Tenant is attached hereto as
Exhibit F. If Tenant does not deliver to Landlord the certificate signed by
Tenant within such time period, Landlord, Landlord’s Mortgagee and any
prospective purchaser or mortgagee, may conclusively presume and rely upon the
following facts: (1) this Lease is in full force and effect, (2) the terms and
provisions of this Lease have not been changed except as otherwise represented
by Landlord, (3) not more than one monthly installment of Basic Rent and other
charges have been paid in advance, (4) there are no claims against Landlord nor
any defenses or rights of offset against collection of Rent or other charges,
and (5) Landlord is not in default under this Lease. In such event, Tenant shall
be estopped from denying the truth of the presumed facts. From time to time, but
no more than twice during the Term, at Tenant’s request, Landlord shall furnish
to Tenant a certificate signed by Landlord, confirming that (1) this Lease is in
full force and effect, except as otherwise specified by Landlord, (2) the terms
and provisions of this Lease have not been changed, except as otherwise
represented by Landlord, and (3) Tenant is not in default of this Lease and to
Landlord’s knowledge, no facts or circumstances exist that, with the giving of
notice or passage of time, or both, would constitute a default under this Lease,
except as otherwise represented by Landlord.

 

(f)                 Notices. All notices and other communications given pursuant
to this Lease shall be in writing and shall be (1) mailed by first class, United
States Mail, postage prepaid, certified, with return receipt requested, and
addressed to the parties hereto at the address specified in the Basic Lease
Information, (2) hand delivered to the intended addressee, (3) sent by a
nationally recognized overnight courier service, or (4) sent by facsimile
transmission during normal business hours followed by a confirmatory letter sent
in another manner permitted hereunder. All notices shall be effective upon
delivery to the address of the addressee. The parties hereto may change their
addresses by giving notice thereof to the other in conformity with this
provision.

 

(g)              Separability. If any clause or provision of this Lease is
illegal, invalid, or unenforceable under present or future laws, then the
remainder of this Lease shall not be affected thereby and in lieu of such clause
or provision, there shall be added as a part of this Lease a clause or provision
as similar in terms to such illegal, invalid, or unenforceable clause or
provision as may be possible and be legal, valid, and enforceable.

 

(h)              Amendments; Binding Effect. This Lease may not be amended
except by instrument in writing signed by Landlord and Tenant. No provision of
this Lease shall be deemed to have been waived by Landlord or Tenant unless such
waiver is in writing signed by such waiving party, and no custom or practice
which may evolve between the parties in the administration of the terms hereof
shall waive or diminish the right of each party to insist upon the performance
by the other party in strict accordance with the terms hereof. The terms and
conditions contained in this Lease shall inure to the benefit of and be binding
upon the parties hereto, and upon their respective successors in interest and
legal representatives, except as otherwise herein expressly provided. This Lease
is for the sole benefit of Landlord and Tenant, and, other than Landlord’s
Mortgagee, no third party shall be deemed a third party beneficiary hereof.

 

(i)                  Quiet Enjoyment. Provided Tenant has performed all of its
obligations hereunder, Tenant shall peaceably and quietly hold and enjoy the
Premises for the Term, without hindrance from Landlord or any party claiming by,
through, or under Landlord, but not otherwise, subject to the terms and
conditions of this Lease.

 

(j)                  No Merger. There shall be no merger of the leasehold estate
hereby created with the fee estate in the Premises or any part thereof if the
same person acquires or holds, directly or indirectly, this Lease or any
interest in this Lease and the fee estate in the leasehold Premises or any
interest in such fee estate.

 

(k)               No Offer. The submission of this Lease to Tenant shall not be
construed as an offer, and Tenant shall not have any rights under this Lease
unless Landlord executes a copy of this Lease and delivers it to Tenant.

 

(l)                  Entire Agreement. This Lease constitutes the entire
agreement between Landlord and Tenant regarding the subject matter hereof and
supersedes all oral statements and prior writings relating thereto. Except for
those set forth in this Lease, no representations, warranties, or agreements
have been made by Landlord

 

17

--------------------------------------------------------------------------------


 

or Tenant to the other with respect to this Lease or the obligations of Landlord
or Tenant in connection therewith. The normal rule of construction that any
ambiguities be resolved against the drafting party shall not apply to the
interpretation of this Lease or any exhibits or amendments hereto.

 

(m)            Waiver of Jury Trial. TO THE MAXIMUM EXTENT PERMITTED BY LAW,
LANDLORD AND TENANT EACH WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY LITIGATION OR
TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE ARISING OUT OF OR WITH
RESPECT TO THIS LEASE OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED HERETO.

 

(n)              Governing Law. This Lease shall be governed by and construed in
accordance with the laws of the state in which the Premises are located.

 

(o)              Recording. Tenant shall not record this Lease or any memorandum
of this Lease without the prior written consent of Landlord, which consent may
be withheld or denied in the sole and absolute discretion of Landlord, and any
recordation by Tenant shall be a material breach of this Lease. Tenant grants to
Landlord a power of attorney to execute and record a release releasing any such
recorded instrument of record that was recorded without the prior written
consent of Landlord. Notwithstanding the foregoing, Landlord and Tenant agree
that if either party so desires to record a memorandum of this Lease, the
parties agree that they shall execute a memorandum, in recordable form,
specifying the Commencement Date and the Expiration Date hereof and the
Premises, Building and Property. Any cost associated with such recording shall
be at such requesting party’s expense.

 

(p)              Joint and Several Liability. If Tenant is comprised of more
than one party, each such party shall be jointly and severally liable for
Tenant’s obligations under this Lease. All unperformed obligations of Tenant
hereunder not fully performed at the end of the Term shall survive the end of
the Term, including payment obligations with respect to Rent and all obligations
concerning the condition and repair of the Premises.

 

(q)              Financial Reports. Within 15 days after Landlord’s request,
Tenant will furnish Tenant’s most recent audited financial statements (including
any notes to them) to Landlord, or, if no such audited statements have been
prepared, such other financial statements (and notes to them) as may have been
prepared by an independent certified public accountant or, failing those,
Tenant’s internally prepared financial statements. If Tenant is a publicly
traded corporation, Tenant may satisfy its obligations hereunder by providing to
Landlord Tenant’s most recent annual and quarterly reports. Tenant will discuss
its financial statements with Landlord and, following the occurrence of an Event
of Default hereunder, will give Landlord access to Tenant’s books and records in
order to enable Landlord to verify the financial statements. Landlord will not
disclose any aspect of Tenant’s financial statements that Tenant designates to
Landlord as confidential except (1) to Landlord’s Mortgagee or prospective
mortgagees or purchasers of the Building, (2) in litigation between Landlord and
Tenant, and (3) if required by court order. Tenant shall not be required to
deliver the financial statements required under this Section 25(q) more than
once in any 12-month period unless requested by Landlord’s Mortgagee or a
prospective buyer or lender of the Building or an Event of Default occurs.

 

(r)                 Landlord’s Fees. Whenever Tenant requests Landlord to take
any action not required of it hereunder or give any consent required or
permitted under this Lease, Tenant will reimburse Landlord for Landlord’s
reasonable, out-of-pocket costs payable to third parties and incurred by
Landlord in reviewing the proposed action or consent, including reasonable
attorneys’, engineers’ or architects’ fees, within 30 days after Landlord’s
delivery to Tenant of a statement of such costs. Tenant will be obligated to
make such reimbursement without regard to whether Landlord consents to any such
proposed action.

 

(s)               Telecommunications. Tenant and its telecommunications
companies, including local exchange telecommunications companies and alternative
access vendor services companies, shall have no right of access to and within
the Building, for the installation and operation of telecommunications systems,
including voice, video, data, Internet, and any other services provided over
wire, fiber optic, microwave, wireless, and any other transmission systems
(“Telecommunications Services”), for part or all of Tenant’s telecommunications
within the Building and from the Building to any other location without
Landlord’s prior written consent, which consent shall

 

18

--------------------------------------------------------------------------------


 

not be unreasonably withheld, conditioned or delayed. All providers of
Telecommunications Services shall be required to comply with the rules and
regulations of the Building, applicable Laws and Landlord’s policies and
practices for the Building. Tenant acknowledges that Landlord shall not be
required to provide or arrange for any Telecommunications Services and that
Landlord shall have no liability to any Tenant Party in connection with the
installation, operation or maintenance of Telecommunications Services or any
equipment or facilities relating thereto. Tenant, at its cost and for its own
account, shall be solely responsible for obtaining all Telecommunications
Services.

 

(t)                 Confidentiality. Tenant acknowledges that the terms and
conditions of this Lease are to remain confidential for Landlord’s benefit, and
may not be disclosed by Tenant to anyone, by any manner or means, directly or
indirectly, without Landlord’s prior written consent, except in accordance and
compliance with Laws. The consent by Landlord to any disclosures shall not be
deemed to be a waiver on the part of Landlord of any prohibition against any
future disclosure.

 

(u)              Authority. Tenant (if a corporation, partnership or other
business entity) hereby represents and warrants to Landlord that Tenant is a
duly formed and existing entity qualified to do business in the state in which
the Premises are located, that Tenant has full right and authority to execute
and deliver this Lease, and that each person signing on behalf of Tenant is
authorized to do so. Landlord hereby represents and warrants to Tenant that
Landlord is a duly formed and existing entity qualified to do business in the
state in which the Premises are located, that Landlord has full right and
authority to execute and deliver this Lease, and that each person signing on
behalf of Landlord is authorized to do so.

 

(v)              Hazardous Materials. The term “Hazardous Materials” means any
substance, material, or waste which is now or hereafter classified or considered
to be hazardous, toxic, or dangerous under any Law relating to pollution or the
protection or regulation of human health, natural resources or the environment,
or poses or threatens to pose a hazard to the health or safety of persons on the
Premises or in the Building. Tenant shall not use, generate, store, or dispose
of, or permit the use, generation, storage or disposal of Hazardous Materials on
or about the Premises or the Building except in a manner and quantity necessary
for the ordinary performance of Tenant’s business, and then in compliance with
all Laws. If Tenant breaches its obligations under this Section 25(v), Landlord
may immediately take any and all action reasonably appropriate to remedy the
same, including taking all appropriate action to clean up or remediate any
contamination resulting from Tenant’s use, generation, storage or disposal of
Hazardous Materials. Tenant shall defend, indemnify, and hold harmless Landlord
and its representatives and agents from and against any and all claims, demands,
liabilities, causes of action, suits, judgments, damages and expenses (including
reasonable attorneys’ fees and cost of clean up and remediation) arising from
Tenant’s failure to comply with the provisions of this Section 25(v). This
indemnity provision shall survive termination or expiration of this Lease.

 

(w)            List of Exhibits. All exhibits and attachments attached hereto
are incorporated herein by this reference.

 

Exhibit A -                                        Outline of Premises

Exhibit B -                                          Description of the Land

Exhibit C -                                          Building Rules and
Regulations

Exhibit D -                                         Tenant Finish-Work

Exhibit E -                                           Form of Confirmation of
Commencement Date Letter

Exhibit F -                                           Form of Tenant Estoppel
Certificate

Exhibit G -                                          Parking

Exhibit H -                                         Renewal Option

Exhibit I -                                              Form of Offer Notice

Exhibit J -                                             Termination Option

 

26.                               Other Provisions.

 

(a)               Rent Abatement. Basic Rent shall be conditionally abated
during the first six (6) months of the Term. Commencing with the first day of
the seventh (7th) month of the Term, Tenant shall make Basic Rent payments as
otherwise provided in the Lease. Notwithstanding such abatement of Basic Rent
(a) all other sums due

 

19

--------------------------------------------------------------------------------


 

under the Lease, including without limitation Additional Rent and Tenant’s
Proportionate Share of Taxes shall be payable as provided in the Lease, and
(b) any increases in Basic Rent set forth in the Lease shall occur on the dates
scheduled therefor.

 

The abatement of Basic Rent provided for in this Section 26(a) is conditioned
upon Tenant’s full and timely performance of all of its obligations under the
Lease. If at any time during the Term an Event of Default by Tenant occurs, then
the abatement of Basic Rent provided for in this Section 26(a) shall immediately
become void, and Tenant shall promptly pay to Landlord, in addition to all other
amounts due to Landlord under this Lease, the full amount of all Basic Rent
herein abated.

 

(b)              Right of First Offer. Subject to renewal or expansion options
of other tenants existing as of the date of this Lease, and provided no Event of
Default then exists, Landlord shall, prior to offering the same to any party
(other than the then-current tenant therein), first offer to lease to Tenant any
of the remaining space in the Building (the “Offer Space”) in an “AS-IS”
condition; such offer shall be in writing and specify the lease terms for the
Offer Space, including the rent to be paid for the Offer Space and the date on
which the Offer Space shall be included in the Premises (the “Offer Notice”).
The Offer Notice shall be substantially similar to the Offer Notice attached to
this Lease as Exhibit I. Tenant shall notify Landlord in writing whether Tenant
elects to lease the entire Offer Space on the terms set forth in the Offer
Notice, within ten (10) days after Landlord delivers to Tenant the Offer Notice.
If Tenant timely elects to lease the Offer Space, then Landlord and Tenant shall
execute an amendment to this Lease, effective as of the date the Offer Space is
to be included in the Premises, on the terms set forth in the Offer Notice and,
to the extent not inconsistent with the Offer Notice terms, the terms of this
Lease; however, Tenant shall accept the Offer Space in an “AS-IS” condition and
Landlord shall not provide to Tenant any allowances (e.g., moving allowance,
construction allowance, and the like) or other tenant inducements except as
specifically provided in the Offer Notice.

 

If Tenant fails or is unable to timely exercise its right hereunder, then such
right shall lapse, time being of the essence with respect to the exercise
thereof (it being understood that Tenant’s right hereunder is a one-time right
only), and Landlord may lease all or a portion of the Offer Space to third
parties on such terms as Landlord may elect provided that they are not
materially more favorable than the terms contained in the Offer Notice (if such
standard is not met, the provisions hereof will again be triggered requiring
Landlord to deliver the Offer Notice as modified by such materially more
favorable terms whereupon the offer and response process described herein shall
begin again). Tenant may not exercise its rights under this Section 26 (b) if an
Event of Default exists or Tenant is not then occupying the entire Premises. For
purposes hereof, if an Offer Notice is delivered for less than all of the Offer
Space but such notice provides for an expansion, right of first refusal, or
other preferential right to lease some of the remaining portion of the Offer
Space, then such remaining portion of the Offer Space shall thereafter be
excluded from the provisions of this Section 26 (b). In no event shall Landlord
be obligated to pay a commission with respect to any space leased by Tenant
under this Section 26 (b), and Tenant and Landlord shall each indemnify the
other against all costs, expenses, attorneys’ fees, and other liability for
commissions or other compensation claimed by any broker or agent claiming the
same by, through, or under the indemnifying party.

 

Tenant’s rights under this Section 26 (b) shall terminate if (i) this Lease or
Tenant’s right to possession of the Premises is terminated, (ii) Tenant assigns
any of its interest in this Lease or sublets any portion of the Premises other
than pursuant to a Permitted Transfer, or (iii) less than two (2) full calendar
years remain in the initial Term of this Lease unless Tenant has exercised its
Renewal Option as set forth in Exhibit H attached hereto (and Tenant shall have
the right to accelerate its election to extend the Term to take advantage of the
right of first offer set forth herein.

 

(c)               Back- Up Generator. Landlord hereby acknowledges that Tenant
is contemplating the installation of a back-up generator for use by the
Premises, and Landlord hereby agrees that Tenant, at Tenant’s cost, shall have
the right to install such a generator upon Landlord’s prior written approval of
the plans, permits, specifications and proposed location of the generator.  The
Generator shall be constructed, installed and maintained at Tenant’s sole cost
and expense and in accordance with Section 8 of this Lease, all environmental
laws, all Federal, State and local governmental regulations, and any protective
covenants affecting the Premises. The Generator shall remain the personal
property of Tenant and shall be removed from the Project in accordance with all
environmental laws and all Federal, State and local governmental regulations
upon the expiration or earlier termination of this Lease. Pursuant to Section 11
(d) of this Lease, Tenant agrees to indemnify Landlord for any and

 

20

--------------------------------------------------------------------------------


 

all expense, loss, and liability suffered by Landlord in connection with the
installation, maintenance or use of the Generator by Tenant or Tenant’s
Affiliates. The indemnity contained in this Section 26 (c) shall survive the
expiration or earlier termination of this Lease.

 

(d)              Tenant’s Access. Subject to force majeure events, casualty,
condemnation, emergency, repairs, maintenance, replacements, safety/security
precautions and Landlord’s reasonable rules and regulations regarding
after-hours entry, Tenant shall have access to the Building and the Premises
seven (7) days per week, twenty-four (24) hours per day, every day of the year.
Access to the Building other than during “normal business hours” will be subject
to such rules and regulations as Landlord reasonably requires. Tenant shall have
exclusive access to one loading dock on the first floor of the Building and
non-exclusive access to a restroom with showers on the first floor of the
Building.

 

(e)               Americans with Disabilities Act. Notwithstanding anything in
this Lease to the contrary, as between Landlord and Tenant, (a) Tenant shall
bear the risk of complying with Title III of the Americans With Disabilities Act
of 1990, any state laws governing handicapped access or architectural barriers,
and all rules, regulations, and guidelines promulgated under such laws, as
amended from time to time (the “Disabilities Acts”) in the Premises, and
(b) Landlord shall bear the risk of complying with the Disabilities Acts in the
common areas of the Building, other than compliance that is necessitated by the
use of the Premises for other than the Permitted Use or as a result of any
alterations or additions, including any initial tenant improvement work, made by
or on behalf of a Tenant Party (which risk and responsibility shall be borne by
Tenant).

 

(f)                 Landlord Default. Landlord shall be in default under this
Lease if Landlord fails to perform any of its obligations hereunder and said
failure continues for a period of thirty (30) days after Tenant delivers written
notice thereof to Landlord (to each of the addresses required by the Lease) and
each mortgagee who has a lien against any portion of the Property and whose name
and address has been provided to Tenant, provided that if such failure cannot
reasonably be cured within said thirty (30) day period, Landlord shall not be in
default hereunder if the curative action is commenced within said thirty (30)
day period and is thereafter diligently pursued until cured.  In no event shall
(i) Tenant claim a constructive or actual eviction or that the Premises have
become unsuitable hereunder or (ii) a constructive or actual eviction or breach
of the implied warranty of suitability be deemed to have occurred under this
Lease, prior to the expiration of the notice and cure periods provided under
this Section 26(e).  Any notice of a failure to perform by Landlord shall be
sent to Landlord at the addresses and to the attention of the parties set forth
in the Basic Lease Information.  Any notice of a failure to perform by Landlord
not sent to Landlord at all addresses and/or to the attention of all parties
required under this Section and to each mortgagee who is entitled to notice or
not sent in compliance with Section 12(c) below shall be of no force or effect.

 

21

--------------------------------------------------------------------------------


 

LANDLORD AND TENANT EXPRESSLY DISCLAIM ANY IMPLIED WARRANTY THAT THE PREMISES
ARE SUITABLE FOR TENANT’S INTENDED COMMERCIAL PURPOSE, AND TENANT’S OBLIGATION
TO PAY RENT HEREUNDER IS NOT DEPENDENT UPON THE CONDITION OF THE PREMISES OR THE
PERFORMANCE BY LANDLORD OF ITS OBLIGATIONS HEREUNDER, AND, EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED HEREIN, TENANT SHALL CONTINUE TO PAY THE RENT, WITHOUT
ABATEMENT, DEMAND, SETOFF OR DEDUCTION, NOTWITHSTANDING ANY BREACH BY LANDLORD
OF ITS DUTIES OR OBLIGATIONS HEREUNDER, WHETHER EXPRESS OR IMPLIED.

 

This Lease is executed on the respective dates set forth below, but for
reference purposes, this Lease shall be dated as of the date first above
written. If the execution date is left blank, this Lease shall be deemed
executed as of the date first written above.

 

 

LANDLORD:

SFI I, LLC, a Delaware limited liability company

 

 

 

By: iSTAR FINANCIAL. INC., a Maryland corporation

 

 

 

 

 

By:

/s/ Kristen Vance

 

 

 

Kristen Vance

 

 

Vice President

 

 

TENANT:

OMTOOL, LTD., a Delaware corporation

 

 

 

 

 

By:

/s/ Daniel A. Coccoluto

 

 

 

Daniel A. Coccoluto

 

 

Chief Financial Officer

 

22

--------------------------------------------------------------------------------


 

EXHIBIT A
OUTLINE OF PREMISES

 

[g16801kc03i001.jpg]

 

A-1

--------------------------------------------------------------------------------


 

[g16801kc03i002.jpg]

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

DESCRIPTION OF THE LAND

 

EXHIBIT A

 

All of the land located in Andover, Essex County, Massachusetts, and shown as
Lot C6-1B and Lot C5-1 on a plan entitled “Plan of Land in Andover, Mass. 
Scale: 1”=80’ November 3, 1988” drawn by Hayes Engineering, Inc., which plan is
duly recorded with Essex County North District Registry of Deeds as Plan
No. 11358.

 

Said land is more particularly bounded and described according to said plan as
follows:

 

Beginning at the southerly most corner of the premises and running N 35°44’47”
E, 458.84 feet to a point; thence turning and running N 56°10’03” W, 807.16 feet
to a point; thence turning and running S 28°16’10” W along a stone wall, 244.95
feet to a point; thence turning and running S 28°7’55” W along said stone wall,
257.61 feet to a point; thence turning and running S 61°52’05” E, 274 feet to a
point; thence turning and running S 61°52’05” E, 62.61 feet to a point on the
northeasterly side of Riverside Drive; thence turning and running along said
side of Riverside Drive along a curved line having a radius of 60 feet, 138.94
feet to a point; thence turning and running S 62°13’45” E, 315.22 feet to the
point and place of beginning.

 

Said land contains 372,784 square feet or 8.55 acres according to said plan, ±.

 

There is conveyed herewith, as appurtenant to said premises the right and
easement to use, in common with all others entitled thereto, including all
abutters thereto and all others to whom the Developer may grant the right,
Riverside Drive as shown on said plan (including its extension to River Road as
shown on Plan No. 8302 recorded with Essex (N.D.) Deeds on February 15, 1980)
for all purposes for which streets and ways are commonly used in the Town of
Andover. In addition there is also conveyed herewith the right and easement as
appurtenant to said premises to lay, install and maintain in said Riverside
Drive, as so extended, utilities, including but not limited to water, gas,
electricity and telephone.

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

BUILDING RULES AND REGULATIONS

 

The following rules and regulations shall apply to the Premises, the Building,
the parking garage associated therewith, and the appurtenances thereto:

 

1.                                       Sidewalks, doorways, vestibules, halls,
stairways, and other similar areas shall not be obstructed by tenants or used by
any tenant for purposes other than ingress and egress to and from their
respective leased premises and for going from one to another part of the
Building.

 

2.                                       Plumbing, fixtures and appliances shall
be used only for the purposes for which designed, and no sweepings, rubbish,
rags or other unsuitable material shall be thrown or deposited therein. Damage
resulting to any such fixtures or appliances from misuse by a tenant or its
agents, employees or invitees, shall be paid by such tenant.

 

3.                                       No signs, advertisements or notices
(other than those that are not visible outside the Premises) shall be painted or
affixed on or to any windows or doors or other part of the Building without the
prior written consent of Landlord. No nails, hooks or screws (other than those
which are necessary to hang paintings, prints, pictures, or other similar items
on the Premises’ interior walls) shall be driven or inserted in any part of the
Building except by Building maintenance personnel. Except as consented to in
writing by Landlord or in accordance with Tenant’s building standard
improvements, no draperies, curtains, blinds, shades, screens or other devices
shall be hung at or used in connection with any window or exterior door or doors
of the Premises. No awning shall be permitted on any part of the Premises.
Tenant shall not place anything against or near glass partitions or doors, or
windows which might appear unsightly from outside the Premises.

 

4.                                       Landlord shall provide all door locks
in each tenant’s leased premises, at the cost of such tenant, and no tenant
shall place any additional door locks in its leased premises without Landlord’s
prior written consent. Landlord shall furnish to each tenant a reasonable number
of keys to such tenant’s leased premises, at such tenant’s cost, and no tenant
shall make a duplicate thereof.

 

5.                                       Movement in or out of the Building of
furniture or office equipment, or dispatch or receipt by tenants of any bulky
material, merchandise or materials which require use of elevators or stairways,
or movement through the Building entrances or lobby shall be conducted under
Landlord’s supervision at such times and in such a manner as Landlord may
reasonably require. Each tenant assumes all risks of and shall be liable for all
damage to articles moved and injury to persons or public engaged or not engaged
in such movement, including equipment, property and personnel of Landlord if
damaged or injured as a result of acts in connection with carrying out this
service for such tenant.

 

6.                                       Landlord may prescribe weight
limitations and determine the locations for safes and other heavy equipment or
items, which shall in all cases be placed in the Building so as to distribute
weight in a manner acceptable to Landlord which may include the use of such
supporting devices as Landlord may require. All damages to the Building caused
by the installation or removal of any property of a tenant, or done by a
tenant’s property while in the Building, shall be repaired at the expense of
such tenant.

 

7.                                       Corridor doors, when not in use, shall
be kept closed. Nothing shall be swept or thrown into the corridors, halls,
elevator shafts or stairways. No birds or animals (other than seeing-eye dogs)
shall be brought into or kept in, on or about any tenant’s leased premises. No
portion of any tenant’s leased premises shall at any time be used or occupied as
sleeping or lodging quarters.

 

8.                                       Tenant shall cooperate with Landlord’s
employees in keeping its leased premises neat and clean. Tenants shall not
employ any person for the purpose of such cleaning other than the Building’s
cleaning and maintenance personnel.

 

9.                                       To ensure orderly operation of the
Building, no ice, mineral or other water, towels, newspapers, etc. shall be
delivered to any leased area except by persons approved by Landlord.

 

C-1

--------------------------------------------------------------------------------


 

10.                                 Tenant shall not make or permit any
vibration or improper, objectionable or unpleasant noises or odors in the
Building or otherwise interfere in any way with other tenants or persons having
business with them. Tenant shall not introduce, disturb or release asbestos or
PCB’s into or from the Premises.

 

11.                                 No machinery of any kind (other than normal
office equipment) shall be operated by any tenant on its leased area without
Landlord’s prior written consent, nor shall any tenant use or keep in the
Building any flammable or explosive fluid or substance (other than typical
office supplies [e.g., photocopier toner] used in compliance with all Laws). The
use of oil, gas or inflammable liquids for heating, lighting or any other
purpose is expressly prohibited. Explosives or other articles deemed extra
hazardous shall not be brought into the Building.

 

12.                                 Landlord will not be responsible for lost or
stolen personal property, money or jewelry from tenant’s leased premises or
public or common areas regardless of whether such loss occurs when the area is
locked against entry or not.

 

13.                                 No vending or dispensing machines of any
kind may be maintained in any leased premises without the prior written
permission of Landlord.

 

14.                                 Tenant shall not conduct any activity on or
about the Premises or Building which will draw pickets, demonstrators, or the
like.

 

15.                                 All vehicles are to be currently licensed,
in good operating condition, parked for business purposes having to do with
Tenant’s business operated in the Premises, parked within designated parking
spaces, one vehicle to each space. No vehicle shall be parked as a “billboard”
vehicle in the parking lot. Any vehicle parked improperly may be towed away.
Tenant, Tenant’s agents, employees, vendors and customers who do not operate or
park their vehicles as required shall subject the vehicle to being towed at the
expense of the owner or driver. Landlord may place a “boot” on the vehicle to
immobilize it and may levy a charge of $50.00 to remove the “boot.” Tenant shall
indemnify, hold and save harmless Landlord of any liability arising from the
towing or booting of any vehicles belonging to a Tenant Party.

 

16.                                 No tenant may enter into phone rooms,
electrical rooms, mechanical rooms, or other service areas of the Building
unless accompanied by Landlord or the Building manager.

 

17.                                 Tenant will not permit any Tenant Party to
bring onto the Project any handgun, firearm or other weapons of any kind,
illegal drugs or, unless expressly permitted by Landlord in writing, alcoholic
beverages. Tenant shall not permit its employees, invitees or guests to smoke in
the Premises or the lobbies, passages, corridors, elevators, vending rooms, rest
rooms, stairways or any other area shared in common with other tenants in the
Building. Nor shall the tenant permit its employees, invitees, or guests to
loiter at the Building entrances for the purposes of smoking. Landlord may, but
shall not be required to, designate an area for smoking outside the Building.

 

C-2

--------------------------------------------------------------------------------


 

EXHIBIT D

 

TENANT FINISH-WORK: ALLOWANCE

(Tenant Performs the Work)

 

1.                                       Acceptance of Premises. Except as set
forth in this Exhibit, Tenant accepts the Premises in their “AS-IS” condition on
the date that this Lease is entered into; provided, however, that Landlord
agrees that the Premises will be tendered to Tenant with a watertight roof.

 

2.                                       Space Plans.

 

(a)                                  Preparation and Delivery. On or before the
tenth day following the date of this Lease (such earlier date is referred to
herein as the “Space Plans Delivery Deadline”), Tenant shall deliver to Landlord
a space plan prepared by ___________
________________ or another design consultant reasonably acceptable to Landlord
(the “Architect”) depicting improvements to be installed in the Premises (the
“Space Plans”).

 

(b)                                 Approval Process. Landlord shall notify
Tenant whether it approves of the submitted Space Plans within five business
days after Tenant’s submission thereof. If Landlord disapproves of such Space
Plans, then Landlord shall notify Tenant thereof specifying in reasonable detail
the reasons for such disapproval, in which case Tenant shall, within three
business days after such notice, revise such Space Plans in accordance with
Landlord’s objections and submit to Landlord for its review and approval.
Landlord shall notify Tenant in writing whether it approves of the resubmitted
Space Plans within three business days after its receipt thereof. This process
shall be repeated until the Space Plans have been finally approved by Landlord
and Tenant. If Landlord fails to notify Tenant that it disapproves of the
initial Space Plans within five business days (or, in the case of resubmitted
Space Plans, within three business days) after the submission thereof, then
Landlord shall be deemed to have approved the Space Plans in question.

 

3.                                       Working Drawings.

 

(a)                                  Preparation and Delivery. On or before the
tenth day following the date on which the Space Plans are approved (or deemed
approved) by Landlord and Tenant (such earlier date is referred to herein as the
“Working Drawings Delivery Deadline”), Tenant shall provide to Landlord for its
approval final working drawings, prepared by the Architect, of all improvements
that Tenant proposes to install in the Premises; such working drawings shall
include the partition layout, ceiling plan, electrical outlets and switches,
telephone outlets, drawings for any modifications to the mechanical and plumbing
systems of the Building, and detailed plans and specifications for the
construction of the improvements called for under this Exhibit in accordance
with all applicable Laws.

 

(b)                                 Approval Process. Landlord shall notify
Tenant whether it approves of the submitted working drawings within ten business
days after Tenant’s submission thereof. If Landlord disapproves of such working
drawings, then Landlord shall notify Tenant thereof specifying in reasonable
detail the reasons for such disapproval, in which case Tenant shall, within
three business days after such notice, revise such working drawings in
accordance with Landlord’s objections and submit the revised working drawings to
Landlord for its review and approval. Landlord shall notify Tenant in writing
whether it approves of the resubmitted working drawings within five business
days after its receipt thereof. This process shall be repeated until the working
drawings have been finally approved by Tenant and Landlord. If Landlord fails to
notify Tenant that it disapproves of the initial working drawings within ten
business days (or, in the case of resubmitted working drawings, within five
business days) after the submission thereof, then Landlord shall be deemed to
have approved the working drawings in question.

 

(c)                                  Landlord’s Approval; Performance of Work.
If any of Tenant’s proposed construction work will affect the Building’s
Structure or the Building’s Systems, then the working drawings pertaining
thereto must be approved by the Building’s engineer of record. Landlord’s
approval of such working drawings shall not be unreasonably withheld, provided
that (1) they comply with all Laws, (2) the improvements depicted thereon do not
adversely affect (in the reasonable discretion of Landlord) the Building’s
Structure or the Building’s Systems (including the Building’s restrooms or
mechanical rooms), the exterior appearance of the Building, or the appearance

 

D-1

--------------------------------------------------------------------------------


 

of the Building’s common areas or elevator lobby areas, (3) such working
drawings are sufficiently detailed to allow construction of the improvements in
a good and workmanlike manner, and (4) the improvements depicted thereon conform
to the rules and regulations promulgated from time to time by Landlord for the
construction of tenant improvements (a copy of which has been delivered to
Tenant). As used herein, “Working Drawings” means the final working drawings
approved by Landlord, as amended from time to time by any approved changes
thereto, and “Work” means all improvements to be constructed in accordance with
and as indicated on the Working Drawings, together with any work required by
governmental authorities to be made to other areas of the Building as a result
of the improvements indicated by the Working Drawings. Landlord’s approval of
the Working Drawings shall not be a representation or warranty of Landlord that
such drawings are adequate for any use or comply with any Law, but shall merely
be the consent of Landlord thereto. Tenant shall, at Landlord’s request, sign
the Working Drawings to evidence its review and approval thereof. After the
Working Drawings have been approved, Tenant shall cause the Work to be performed
in accordance with the Working Drawings.

 

4.                                       Contractors; Performance of Work. The
Work shall be performed only by licensed contractors and subcontractors approved
in writing by Landlord, which approval shall not be unreasonably withheld. All
contractors and subcontractors shall be required to procure and maintain
insurance against such risks, in such amounts, and with such companies as
Landlord may reasonably require. Certificates of such insurance, with paid
receipts therefor, must be received by Landlord before the Work is commenced.
The Work shall be performed in a good and workmanlike manner free of defects,
shall conform strictly with the Working Drawings, and shall be performed in such
a manner and at such times as and not to interfere with or delay Landlord’s
other contractors, the operation of the Building, and the occupancy thereof by
other tenants. All contractors and subcontractors shall contact Landlord and
schedule time periods during which they may use Building facilities in
connection with the Work (e.g., elevators, excess electricity, etc.).

 

5.                                       Construction Contracts.

 

(a)                                  Tenant’s General Contractor. Tenant shall
enter into a construction contract with a general contractor selected by Tenant
and approved by Landlord in a form acceptable to Tenant’s representative for the
Work, which shall comply with the provisions of this Section 5 and provide for,
among other things, (1) a one-year warranty for all defective Work; (2) a
requirement that the contractor maintain general commercial liability insurance
of not less than a combined single limit of $5,000,000, naming Landlord,
Landlord’s property management company, Landlord’s asset management company,
Landlord’s Mortgagee, Tenant, and each of their respective Affiliates as
additional insureds; (3) a requirement that the contractor perform the Work in
substantial accordance with the Space Plans and the Working Drawings and in a
good and workmanlike manner; (4) a requirement that the contractor is
responsible for daily cleanup work and final clean up (including removal of
debris); and (5) those items described in Section 5(b) (collectively, the
“Approval Criteria”). Tenant shall present any proposed construction contracts
to Landlord, and Landlord shall have three business days to notify Tenant
whether it approves the proposed construction contracts. If Landlord disapproves
of the proposed construction contracts, then it shall specify in reasonable
detail the reasons for such disapproval, in which case Tenant shall revise the
proposed construction contracts to correct the objections and resubmit them to
Landlord within two business days after Landlord notifies Tenant of its
objections thereto, following which Landlord shall have two business days to
notify Tenant whether it approves the revised construction contracts. If
Landlord fails to notify Tenant that it disapproves of the construction
contracts within three business days after the initial construction contracts or
two business days after the revised construction contracts (as the case may be)
are delivered to Landlord, then Landlord shall be deemed to have approved the
construction contracts.

 

(b)                                 All Construction Contracts. Unless otherwise
agreed in writing by Landlord and Tenant, each construction contract shall:
(1) provide a schedule and sequence of construction activities and completion
reasonably acceptable to Landlord, (2) be in a contract form that satisfies the
Approval Criteria, (3) require the contractor and each subcontractor to name
Landlord, Landlord’s property management company, Landlord’s asset management
company, and Tenant as additional insured on such contractor’s insurance
maintained in connection with the construction of the Work, (4) be assignable
following an Event of Default by Tenant under this Lease to Landlord and
Landlord’s Mortgagees, and (5) contain at least a one-year warranty for all
workmanship and materials.

 

D-2

--------------------------------------------------------------------------------


 

6.                                       Change Orders. Tenant may initiate
changes in the Work. Each such change must receive the prior written approval of
Landlord, such approval not to be unreasonably withheld or delayed; however,
(a) if such requested change would adversely affect (in the reasonable
discretion of Landlord) (1) the Building’s Structure or the Building’s Systems
(including the Building’s restrooms or mechanical rooms), (2) the exterior
appearance of the Building, or (3) the appearance of the Building’s common areas
or elevator lobby areas, or (b) if any such requested change might delay the
Commencement Date, Landlord may withhold its consent in its sole and absolute
discretion. Tenant shall, upon completion of the Work, furnish Landlord with an
accurate architectural “as-built” plan of the Work as constructed, which plan
shall be incorporated into this EXHIBIT D by this reference for all purposes. If
Tenant requests any changes to the Work described in the Space Plans or the
Working Drawings, then such increased costs and any additional design costs
incurred in connection therewith as the result of any such change shall be added
to the Total Construction Costs.

 

7.                                       Definitions. As used herein
“Substantial Completion,” “Substantially Completed,” and any derivations thereof
mean the Work in the Premises is substantially completed in accordance with the
Working Drawings so as to allow Tenant to lawfully occupy the Premises, as
evidenced by a temporary certificate of occupancy issued by the applicable
governmental authority. Substantial Completion shall have occurred even though
minor details of construction, decoration, landscaping and mechanical
adjustments remain to be completed.

 

8.                                       Walk-Through; Punchlist. When Tenant
considers the Work in the Premises to be Substantially Completed, Tenant will
notify Landlord and within three business days thereafter, Landlord’s
representative and Tenant’s representative shall conduct a walk-through of the
Premises and identify any necessary touch-up work, repairs and minor completion
items that are necessary for final completion of the Work. Neither Landlord’s
representative nor Tenant’s representative shall unreasonably withhold his or
her agreement on punchlist items. Tenant shall use reasonable efforts to cause
the contractor performing the Work to complete all punchlist items within 30
days after agreement thereon.

 

9.                                       Excess Costs. The entire cost of
performing the Work (including design of and space planning for the Work and
preparation of the Working Drawings, costs of construction labor and materials,
electrical usage during construction, additional janitorial services, general
tenant signage, related taxes and insurance costs, licenses, permits,
certifications, surveys and other approvals required by Law, and the
construction supervision fee referenced in Section 11 of this Exhibit, all of
which costs are herein collectively called the “Total Construction Costs”) in
excess of the Construction Allowance (hereinafter defined) shall be paid by
Tenant. Upon approval of the Working Drawings and selection of a contractor,
Tenant shall promptly execute a work order agreement which identifies such
drawings and itemizes the Total Construction Costs and sets forth the
Construction Allowance.

 

10.                                 Construction Allowance. Landlord shall
provide to Tenant a construction allowance not to exceed $7.00 per rentable
square foot in the Premises (the “Construction Allowance”) to be applied toward
the Total Construction Costs, as adjusted for any changes to the Work. No
advance of the Construction Allowance shall be made by Landlord until Tenant has
first paid to the contractor from its own funds (and provided reasonable
evidence thereof to Landlord) the anticipated amount by which the projected
Total Construction Costs exceed the amount of the Construction Allowance.
Thereafter, Landlord shall pay to Tenant the Construction Allowance in multiple
disbursements (but not more than once in any calendar month) following the
receipt by Landlord of the following items: (a) a request for payment, (b) final
or partial lien waivers, as the case may be, from all persons performing work or
supplying or fabricating materials for the Work, fully executed, acknowledged
and in recordable form, and (c) the Architect’s certification that the Work for
which reimbursement has been requested has been finally completed, including
(with respect to the last application for payment only) any punch-list items, on
the appropriate AIA form or another form approved by Landlord, and, with respect
to the disbursement of the last 20% of the Construction Allowance, (1) the
permanent certificate of occupancy issued for the Premises, (2) Tenant’s
occupancy of the Premises, (3) delivery of the architectural “as-built” plan for
the Work as constructed (as set forth above) to Landlord’s construction
representative (set forth below), and (4) an estoppel certificate confirming
such factual matters as Landlord or Landlord’s Mortgagee may reasonably request
(collectively, a “Completed Application for Payment”). Landlord shall pay the
amount requested in the applicable Completed Application for Payment to Tenant
within 30 days following Tenant’s submission of the Completed Application for
Payment. If, however, the Completed Application for Payment is incomplete or
incorrect, Landlord’s payment of such request shall be deferred until 30 days
following Landlord’s receipt of the Completed Application for Payment.
Notwithstanding anything to the contrary contained in this Exhibit, Landlord
shall not be obligated to make any

 

D-3

--------------------------------------------------------------------------------


 

disbursement of the Construction Allowance during the pendency of any of the
following: (A) Landlord has received written notice of any unpaid claims
relating to any portion of the Work or materials in connection therewith, other
than claims which will be paid in full from such disbursement, (B) there is an
unbonded lien outstanding against the Building or the Premises or Tenant’s
interest therein by reason of work done, or claimed to have been done, or
materials supplied or specifically fabricated, claimed to have been supplied or
specifically fabricated, to or for Tenant or the Premises, (C) the conditions to
the advance of the Construction Allowance are not satisfied, or (D) an Event of
Default by Tenant exists. The Construction Allowance must be used (that is, the
Work must be fully complete and the Construction Allowance disbursed) within
twelve (12) months following the Commencement Date or shall be deemed forfeited
with no further obligation by Landlord with respect thereto.

 

11.                                 Construction Management. Landlord or its
Affiliate or agent shall have the right to supervise the Work and coordinate the
relationship between the Work, the Building and the Building’s Systems. In
consideration for Landlord’s construction supervision services, Tenant shall pay
to Landlord a construction supervision fee equal to $.20 per rentable square
foot of the Premises,

 

12.                                 Construction Representatives. Landlord’s and
Tenant’s representatives for coordination of construction and approval of change
orders will be as follows, provided that either party may change its
representative upon written notice to the other:

 

Landlord’s Representative:

 

Paul Amato

 

 

c/o iStar Financial Inc.

 

 

3840 Preston Ridge Road, Suite 575

 

 

Alpharetta, Georgia 30005

 

 

Telephone: (678) 339-2012

 

 

Telecopy: (678) 339-0101

 

 

 

Tenant’s Representative:

 

Prism Builders

 

 

107 Audubon Road – Building 1

 

 

Wakefield, Massachusetts 01880

 

 

Attention: M. deVincent

 

 

Telephone: (781) 246-1900

 

 

Telecopy: (781) 246-0901

 

13.                                 Miscellaneous. To the extent not
inconsistent with this Exhibit, Sections 8(a) and 22 of this Lease shall govern
the performance of the Work and Landlord’s and Tenant’s respective rights and
obligations regarding the improvements installed pursuant thereto.

 

D-4

--------------------------------------------------------------------------------


 

EXHIBIT E

 

CONFIRMATION OF COMMENCEMENT DATE

 

_______________, 200_

 

_________________________

_________________________

_________________________

_________________________

 

Re:                               Lease Agreement (the “Lease”) dated
________________, 2006, between SFI I, LLC, a Delaware limited liability company
(“Landlord”), and Omtool, Ltd., a Delaware corporation (“Tenant”). Capitalized
terms used herein but not defined shall be given the meanings assigned to them
in the Lease.

 

Ladies and Gentlemen:

 

Landlord and Tenant agree as follows:

 

1.                                       Condition of Premises. Tenant has
accepted possession of the Premises pursuant to the Lease. Any improvements
required by the terms of the Lease to be made by Landlord have been completed to
the full and complete satisfaction of Tenant in all respects except for the
punchlist items described on Exhibit A hereto (the “Punchlist Items”), and
except for such Punchlist Items, Landlord has fulfilled all of its duties under
the Lease with respect to such initial tenant improvements. Furthermore, Tenant
acknowledges that the Premises are suitable for the Permitted Use.

 

2.                                       Commencement Date. The Commencement
Date of the Lease is ______________, 200_.

 

3.                                       Expiration Date. The Term is scheduled
to expire on the last day of the ___th full calendar month of the Term, which
date is ________________, 200_.

 

4.                                       Contact Person. Tenant’s contact person
in the Premises is:

 

________________________________

________________________________

________________________________

Attention:________________________
Telephone:_______________________
Telecopy:________________________

 

5.                                       Ratification. Tenant hereby ratifies
and confirms its obligations under the Lease, and represents and warrants to
Landlord that it has no defenses thereto. Additionally, Tenant further confirms
and ratifies that, as of the date hereof, (a) the Lease is and remains in good
standing and in full force and effect, and (b) Tenant has no claims,
counterclaims, set-offs or defenses against Landlord arising out of the Lease or
in any way relating thereto or arising out of any other transaction between
Landlord and Tenant.

 

6.                                       Binding Effect; Governing Law. Except
as modified hereby, the Lease shall remain in full effect and this letter shall
be binding upon Landlord and Tenant and their respective successors and

 

E-1

--------------------------------------------------------------------------------


 

assigns. If any inconsistency exists or arises between the terms of this letter
and the terms of the Lease, the terms of this letter shall prevail. This letter
shall be governed by the laws of the state in which the Premises are located.

 

Please indicate your agreement to the above matters by signing this letter in
the space indicated below and returning an executed original to us.

 

 

Sincerely,

 

 

 

 

GRUBB & ELLIS

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

Agreed and accepted:

 

 

 

 

 

OMTOOL, LTD., a Delaware corporation

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

E-2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PUNCHLIST ITEMS

 

Please insert any punchlist items that remain to be performed by Landlord. If no
items are listed below by Tenant, none shall be deemed to exist.

 

E-3

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF TENANT ESTOPPEL CERTIFICATE

 

The undersigned is the Tenant under the Lease (defined below) between
________________________, a ___________
_________________, as Landlord, and the undersigned as Tenant, for the Premises
on the ____________ floor(s) of the office building located at
___________________, ___________ and commonly known as _______________________,
and hereby certifies as follows:

 

1.                                       The Lease consists of the original
Lease Agreement dated as of _____________, 200__ between Tenant and Landlord [‘s
predecessor-in-interest] and the following amendments or modifications thereto
(if none, please state “none”):

 

____________________________________________________________________________________________________________

____________________________________________________________________________________________________________

____________________________________________________________________________________________________________

 

The documents listed above are herein collectively referred to as the “Lease”
and represent the entire agreement between the parties with respect to the
Premises. All capitalized terms used herein but not defined shall be given the
meaning assigned to them in the Lease.

 

2.                                       The Lease is in full force and effect
and has not been modified, supplemented or amended in any way except as provided
in Section 1 above.

 

3.                                       The Term commenced on
_____________________, 200_ and the Term expires, excluding any renewal options,
on ____________________, 200_, and Tenant has no option to purchase all or any
part of the Premises or the Building or, except as expressly set forth in the
Lease, any option to terminate or cancel the Lease.

 

4.                                       Tenant currently occupies the Premises
described in the Lease and Tenant has not transferred, assigned, or sublet any
portion of the Premises nor entered into any license or concession agreements
with respect thereto except as follows (if none, please state “none”):

 

____________________________________________________________________________________________________________

____________________________________________________________________________________________________________

____________________________________________________________________________________________________________

 

5.                                       All monthly installments of Basic Rent,
all Additional Rent and all monthly installments of estimated Additional Rent
have been paid when due through ________________. The current monthly
installment of Basic Rent is $______________.

 

6.                                       All conditions of the Lease to be
performed by Landlord necessary to the enforceability of the Lease have been
satisfied and Landlord is not in default thereunder. In addition, Tenant has not
delivered any notice to Landlord regarding a default by Landlord thereunder.

 

7.                                       As of the date hereof, there are no
existing defenses or offsets, or, to the undersigned’s knowledge, claims or any
basis for a claim, that the undersigned has against Landlord and no event has
occurred and no condition exists, which, with the giving of notice or the
passage of time, or both, will constitute a default under the Lease.

 

8.                                       No rental has been paid more than 30
days in advance and no security deposit has been delivered to Landlord except as
provided in the Lease.

 

9.                                       If Tenant is a corporation, partnership
or other business entity, each individual executing this Estoppel Certificate on
behalf of Tenant hereby represents and warrants that Tenant is a duly

 

F-1

--------------------------------------------------------------------------------


 

formed and existing entity qualified to do business in the state in which the
Premises are located and that Tenant has full right and authority to execute and
deliver this Estoppel Certificate and that each person signing on behalf of
Tenant is authorized to do so.

 

10.                                 There are no actions pending against Tenant
under any bankruptcy or similar laws of the United States or any state.

 

11.                                 Other than in compliance with all applicable
laws and incidental to the ordinary course of the use of the Premises, the
undersigned has not used or stored any hazardous substances in the Premises.

 

12.                                 All tenant improvement work to be performed
by Landlord under the Lease has been completed in accordance with the Lease and
has been accepted by the undersigned and all reimbursements and allowances due
to the undersigned under the Lease in connection with any tenant improvement
work have been paid in full.

 

Tenant acknowledges that this Estoppel Certificate may be delivered to Landlord,
Landlord’s Mortgagee or to a prospective mortgagee or prospective purchaser, and
their respective successors and assigns, and acknowledges that Landlord,
Landlord’s Mortgagee and/or such prospective mortgagee or prospective purchaser
will be relying upon the statements contained herein in disbursing loan advances
or making a new loan or acquiring the property of which the Premises are a part
and that receipt by it of this certificate is a condition of disbursing loan
advances or making such loan or acquiring such property.

 

Executed as of ___________________, 200_.

 

 

TENANT:

 

 

a

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

F-2

--------------------------------------------------------------------------------


 

EXHIBIT G

 

PARKING

 

Tenant shall have the use of one hundred fifty-four (154) undesignated parking
spaces in the parking garage/area associated with the Building (the “Parking
Area”) during the initial Term subject to such terms, conditions and regulations
as are from time to time applicable to patrons of the Parking Area.

 

G-1

--------------------------------------------------------------------------------


 

EXHIBIT H

 

RENEWAL OPTION

 

Provided no Event of Default exists and Tenant is occupying the entire Premises
at the time of such election, Tenant may renew this Lease for one additional
period of five (5) years, by delivering written notice of the exercise thereof
to Landlord not earlier than twelve (12) months nor later than nine (9) months
before the expiration of the Term. The Basic Rent payable for each month during
such extended Term shall be the greater of (the “Extended Term Rental Rate”)
(i) the prevailing rental rate at the commencement of such extended Term, for
renewals of space in the Building of equivalent quality, size, utility and
location, with the length of the extended Term and the credit standing of Tenant
to be taken into account, and (ii) the Basic Rent in effect at the expiration of
the original Term. Within 30 days after receipt of Tenant’s notice to renew,
Landlord shall deliver to Tenant written notice of the Extended Term Rental Rate
and shall advise Tenant of the required adjustment to Basic Rent, if any, and
the other terms and conditions offered. Tenant shall, within ten days after
receipt of Landlord’s notice, notify Landlord in writing whether Tenant accepts
or rejects Landlord’s determination of the Extended Term Rental Rate. If Tenant
timely notifies Landlord that Tenant accepts Landlord’s determination of the
Extended Term Rental Rate, then, on or before the commencement date of the
extended Term, Landlord and Tenant shall execute an amendment to this Lease
extending the Term on the same terms provided in this Lease, except as follows:

 

(a)                                  Basic Rent shall be adjusted to the
Extended Term Rental Rate;

 

(b)                                 Tenant shall have no further renewal option
unless expressly granted by Landlord in writing;

 

(c)                                  Landlord shall lease to Tenant the Premises
in their then-current condition, and Landlord shall not provide to Tenant any
allowances (e.g., moving allowance, construction allowance, and the like) or
other tenant inducements; and

 

(d)                                 Tenant shall pay for the parking spaces
which it is entitled to use at the rates from time to time charged to patrons of
the Parking Area and/or any other parking area associated with the Building
during the extended Term (plus all applicable taxes).

 

If Tenant rejects Landlord’s determination of the Extended Term Rental Rate,
upon receipt of Tenant’s objection, Landlord and Tenant shall negotiate for a
period of thirty (30) additional days (the “Negotiation Period”) to agree to the
Extended Term Rental Rate, with each acting in good faith.  If such negotiations
are successful, the rate so negotiated by the parties will be deemed to be the
Extended Term Rental Rate for the renewal term.  If such negotiations are not
successful, the Extended Term Rental Rate will be determined in accordance with
the following arbitration procedure:

 

Within five (5) days after the expiration of the Negotiation Period, Tenant
shall notify Landlord of Tenant’s selection of a real estate broker who shall
act on Tenant’s behalf in determining the Extended Term Rental Rate.  After
Tenant delivers its notice to Landlord as set forth above, Landlord shall notify
Tenant of Landlord’s selection of a real estate broker who shall act on Landlord
behalf in determining the Extended Term Rental Rate.  Within twenty (20) days
after the selection of Tenant’s and Landlord’s broker, the two (2) brokers shall
render a joint written determination of the Extended Term Rental Rate, which
joint determination shall be final, conclusive and binding for the renewal
term.  If the two (2) brokers are unable to agree upon a joint written
determination within said twenty (20) day period, the two brokers shall select a
third broker within such twenty (20) day period and shall each submit a
determination of the Extended Term Rental Rate to such third broker.  In the
event the two brokers cannot agree on a third, Landlord or Tenant may request
that the local chapter of the Board of Realtors appoint a party to act as the
third broker.  Within ten (10) days after the appointment of the third broker,
the third broker shall render a written determination of the Extended Term
Rental Rate, which must be either the Landlord’s broker’s determination as
submitted or the Tenant’s broker’s determination as submitted, but no other
amount and no compromise between the two, with the third broker’s determination
being final, conclusive and binding on both parties.  All brokers selected or
appointed in accordance with this subparagraph shall have at least ten
(10) years prior experience in the commercial office leasing market of the
Andover, Massachusetts Market Area.  If either Landlord or Tenant fails or

 

H-1

--------------------------------------------------------------------------------


 

refuses to select a broker, the other broker shall alone determine the Extended
Term Rental Rate.  Landlord and Tenant agree that they shall be bound by the
determination of Extended Term Rental Rate pursuant to this paragraph.  Landlord
shall bear the fee and expenses of its broker; Tenant shall bear the fee and
expenses of its broker; and Landlord and Tenant shall share equally the fee and
expenses of the third broker, if any.

 

 If Tenant fails to timely notify Landlord in writing that Tenant accepts or
rejects Landlord’s determination of the Extended Term Rental Rate, time being of
the essence with respect thereto, Tenant’s rights under this Exhibit shall
terminate and Tenant shall have no right to renew this Lease.

 

Tenant’s rights under this Exhibit shall terminate if (1) this Lease or Tenant’s
right to possession of the Premises is terminated, (2) Tenant assigns any of its
interest in this Lease or sublets any portion of the Premises other than a
Permitted Transfer, (3) Tenant fails to timely exercise its option under this
Exhibit, time being of the essence with respect to Tenant’s exercise thereof, or
(4) Landlord determines, in its sole but reasonable discretion, that Tenant’s
financial condition or creditworthiness has materially deteriorated since the
date of this Lease.

 

H-2

--------------------------------------------------------------------------------


 


EXHIBIT I

 

FORM OF OFFER NOTICE

 

[Insert Date of Notice]

 

BY TELECOPY AND FEDERAL EXPRESS

__________________________________                                                 
[TENANT’S ADDRESS]

__________________________________

__________________________________

__________________________________

 

Re:                               Lease Agreement (the “Lease”) dated
_______________, 200_, between ________ Real Estate Limited Partnership, a
Delaware limited partnership (“Landlord”), and ___________________, a
__________________ (“Tenant”). Capitalized terms used herein but not defined
shall be given the meanings assigned to them in the Lease.

 

Ladies and Gentlemen:

 

Pursuant to the Right of First Offer attached to the Lease, enclosed please find
an Offer Notice on Suite _________.  The basic terms and conditions are as
follows:

 

LOCATION:

____________________________________

 

 

SIZE:

________________ rentable square feet

 

 

BASIC RENT RATE:

$_________ per month

 

 

TERM:

____________________________________

 

 

IMPROVEMENTS:

____________________________________

 

 

COMMENCEMENT:

____________________________________

 

 

PARKING TERMS:

____________________________________

 

 

OTHER MATERIAL TERMS:

____________________________________

 

Under the terms of the Right of First Offer, you must exercise your rights, if
at all, as to the Offer Space on the depiction attached to this Offer Notice
within ________ days after Landlord delivers such Offer Notice. Accordingly, you
have until 5:00 p.m. local time on _________________, 200_, to exercise your
rights under the Right of First Offer and accept the terms as contained herein,
failing which your rights under the Right of First Offer shall terminate and
Landlord shall be free to lease the Offer Space to any third party. If possible,
any earlier response would be appreciated. Please note that your acceptance of
this Offer Notice shall be irrevocable and may not be rescinded.

 

Upon receipt of your acceptance herein, Landlord and Tenant shall execute an
amendment to the Lease memorializing the terms of this Offer Notice including
the inclusion of the Offer Space in the Premises; provided, however, that the
failure by Landlord and Tenant to execute such amendment shall not affect the
inclusion of such Offer Space in the Premises in accordance with this Offer
Notice.

 

I-1

--------------------------------------------------------------------------------


 

THE FAILURE TO ACCEPT THIS OFFER NOTICE BY (1) DESIGNATING THE “ACCEPTED” BOX,
AND (2) EXECUTING AND RETURNING THIS OFFER NOTICE TO LANDLORD WITHOUT
MODIFICATION WITHIN SUCH TIME PERIOD SHALL BE DEEMED A WAIVER OF TENANT’S RIGHTS
UNDER THE RIGHT OF FIRST OFFER, AND TENANT SHALL HAVE NO FURTHER RIGHTS TO THE
OFFER SPACE. THE FAILURE TO EXECUTE THIS LETTER WITHIN SUCH TIME PERIOD SHALL BE
DEEMED A WAIVER OF THIS OFFER NOTICE.

 

Should you have any questions, do not hesitate to call.

 

Sincerely,

 

 

_________________________________

_________________________________

_________________________________

 

[please check appropriate box]

 

ACCEPTED                                o

REJECTED                                     o

 

[TENANT’S SIGNATURE BLOCK]

 

 

By:

 

 

Name:

 

 

Title:

 

 

Date:

 

 

 

Enclosure [attach depiction of Offer Space]

 

I-2

--------------------------------------------------------------------------------


 

EXHIBIT J

 

TERMINATION OPTION

 

Landlord hereby grants to Tenant the right to terminate this Lease with or
without cause on the following terms and conditions:

 

Provided that no Event of Default exists at the time Tenant gives notice of its
election or on the Effective Termination Date, Tenant shall have a one-time
right to terminate the Lease (“Termination Option”) effective as of the end of
the seventy-second (72nd) Lease Month of the Term (the “Effective Termination
Date”). To exercise the Termination Option, Tenant shall provide Landlord with
at least twelve (12) months prior written notice of its exercise of the
Termination Option, and shall pay to Landlord at the time it gives such notice
one quarter of a termination fee equal to (i) the Unamortized Portion of the
Construction Allowance paid by Landlord hereunder, plus (ii) six (6) months
Basic Rent at the rate in effect as of the Effective Termination Date. The
remainder of such termination fee shall be paid to Landlord on or prior to the
Effective Termination Date. The “Unamortized Portion” shall be defined as the
amount of principal which would remain unpaid as of the Effective Termination
Date with respect to a loan in an original principal amount equal to the portion
of the Construction Allowance actually disbursed by Landlord and which is repaid
in equal monthly payments of principal and interest using a mortgage-style basis
of amortization having a term equal to the initial term of the Lease with an
interest at a rate of eight (8%) percent per annum. For example, if Landlord
fully disbursed the Construction Allowance of $278,908.00, then the Unamortized
Portion as of the Effective Termination Date would equal $227,785.00. Except for
a Permitted Transfer, Tenant’s rights under this Exhibit shall terminate if
Tenant assigns any of its interest in this Lease or sublets any portion of the
Premises.

 

J-1

--------------------------------------------------------------------------------